 

Exhibit 10.1

 

Execution Copy

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of October 15, 2018, by
and between Iconix Brand Group, Inc., a Delaware corporation (the “Company”),
and Bob Galvin (the “Executive”).

 

WITNESSETH

 

WHEREAS, the Company desires to employ the Executive, and the Executive desires
to be employed by the Company, pursuant to the terms as provided herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Executive hereby agree as follows:

 



 

 

 

1.           Engagement of Executive; Duties. During the Term (as defined
below), the Executive shall have the titles of Chief Executive Officer and
President of the Company, and shall have the authorities, duties and
responsibilities customarily exercised by an individual serving in these
positions in a corporation of the size and nature of the Company and such other
authorities, duties and responsibilities as may be from time to time reasonably
delegated to him by the Board of Directors of the Company (the “Board”). The
Executive shall faithfully and diligently discharge his duties hereunder and use
his best efforts to implement the policies established by the Board from time to
time. The Executive shall report to the Board. The Executive shall be elected to
the Board effective on the Commencement Date (as defined in Section 3 below) and
during the Term, at each annual meeting of the Company’s stockholders, the
Company shall nominate the Executive for election, and the Board shall recommend
the election of the Executive, by the Company’s stockholders as a Director,
subject to the approval of such nomination by the Company’s Nominating and
Governance Committee. The Executive shall comply with Company policies in effect
from time to time and about which he has notice, including, without limitation,
policies relating to stock ownership guidelines, clawback provisions, hedging
and pledging of securities and insider trading.

 

2.           Time. The Executive shall devote all of his professional time to
the business affairs of the Company; provided, however, that nothing in this
Agreement shall preclude the Executive from devoting a reasonable amount of time
required for serving as a director of (a) one of the corporate boards on which
he served as of October 12, 2018 (subject to prior approval by the Board
(excluding the Executive)) and (b) such other organizations or corporations that
the Board (excluding the Executive) may approve in the case of each of clauses
(a) and (b), such Board approval not to be unreasonably withheld or delayed, it
being agreed that it would be reasonable to withhold approval if, without
limitation, (i) such corporation or organization competes with the Company or
any of its affiliates, (ii) the Executive’s service for such corporation or
organization otherwise creates, or could create, a conflict of interest with the
business of the Company or any of its affiliates or (iii) the Executive’s
service for such corporation or organization materially interferes with the
performance of the Executive’s duties hereunder.

 

3.           Term. The Executive’s employment with the Company shall commence
effective on October 15, 2018 (the “Commencement Date”) and shall continue until
December 31, 2021 (the “Initial Term”), unless extended or earlier terminated,
as provided in this Agreement. Unless written notice of non-renewal is provided
by either party to the other party at least one hundred eighty (180) days prior
to the end of the Initial Term or any Extension Term (as defined below), this
Agreement shall automatically be renewed for consecutive one year terms (each,
an “Extension Term”; the Initial Term as renewed by each Extension Term shall be
referred to herein as the “Term”), provided that no automatic renewal of an
Extension Term shall occur after the year in which the Executive reaches the age
of 65. For the avoidance of doubt, a non-renewal of this Agreement shall not be
deemed a termination requiring the payment of any consideration to the
Executive.

 

4.           Compensation.

 

(a)Base Salary. The Executive’s base salary for the Term shall be at a rate of
not less than eight hundred and fifty thousand dollars ($850,000) per annum (pro
rated for the applicable number of days employed during each calendar year in
the Term), paid in accordance with the Company’s payroll practices and policies
then in effect, with such increases as may be determined by the Board (excluding
the Executive) or the Compensation Committee of the Board (the “Compensation
Committee”) upon annual consideration of the matter (such base salary, as
increased from time to time, the “Base Salary”). In no event may the Base Salary
be decreased below $850,000 per annum.

 



 2 

 

 

(b)Annual Bonus. During the Term, the Executive shall be entitled to participate
in the Company’s executive bonus program as in effect from time to time. The
Executive shall earn an annual bonus for each complete calendar year of the Term
(“Annual Bonus”), with the annual target bonus opportunity of at least 100% of
the Executive’s Base Salary, and the annual maximum bonus opportunity of 150% of
the Executive’s Base Salary. The actual amount of Annual Bonus to be paid for
each calendar year, if any, shall be determined with reference to the Company’s
performance compared to pre-determined financial goals and other metrics
established annually by the Compensation Committee with input from Executive;
provided, however, that, with respect to the calendar year 2018, the Executive
shall be eligible to receive an Annual Bonus equal to 100% of his Base Salary
(prorated based on the number of days the Executive is employed by the Company
during such calendar year after the Commencement Date), subject to the
achievement of performance goals to be mutually agreed upon in writing by the
Compensation Committee and the Executive promptly following the date hereof.
Annual Bonus earned with respect to a calendar year shall be paid in the
calendar year immediately following the calendar year to which it relates. In
the event that the Annual Bonus payment for a calendar year, if any, is based in
whole or in part on the results of the audit by the Company’s independent public
accountants of the Company’s financial statements for such calendar year, such
Annual Bonus shall be paid as soon as reasonably practicable following the
completion of such audit, but in all events in the calendar year immediately
following the calendar year to which it relates. If the Annual Bonus payment for
a calendar year is not based in whole or in part on the results of the audit by
the Company’s independent public accountants of the Company’s financial
statements for such calendar year, such Annual Bonus shall be paid no later than
March 15 of the calendar year immediately following the calendar year to which
it relates.

 



 3 

 

 

(c)Annual Equity Awards.

 

(i)2018 Annual Time-Based Award Grant. On, or as soon as reasonably practicable
after, the Commencement Date, the Executive shall receive a grant of restricted
stock units of the Company (“RSU’s”), issued under the Company’s 2016 Omnibus
Incentive Plan (as amended and/or restated from time to time, the “2016 Plan”),
equal to a number of shares of the Company’s common stock, par value $0.001 per
share (the “Common Stock”) with an aggregate Fair Market Value (as defined
below) on the date of grant of One Hundred and Eighty Thousand Dollars
($180,000) (the “2018 RSU Award”). The number of RSU’s to be issued shall be
determined by dividing $180,000 by the Fair Market Value of the Company’s Common
Stock on the date of grant. The RSU’s shall be subject to the terms and
conditions of the 2016 Plan and a Restricted Stock Unit Award Agreement,
substantially in the form annexed hereto as Exhibit A (the “2018 RSU Award
Agreement”). Vesting of the RSU’s that comprise the 2018 RSU Award shall be
time-based and shall vest (and be settled on such vesting date) as follows,
subject to the Executive’s continued employment with the Company through each
vesting date: three tranches of RSU’s, each with an original Fair Market Value
of Sixty Thousand Dollars ($60,000), shall vest, respectively, on each of March
31, 2019, March 31, 2020 and March 31, 2021 (each, a “Time Vesting Date”).
Notwithstanding anything to the contrary contained herein, in the event the
Executive’s employment with the Company under this Agreement is terminated by
the Company without Cause (as defined below), by the Executive for Good Reason
(as defined below), or due to Executive’s death or Disability (as defined
below), the Executive shall retain any vested RSU’s and shall remain eligible to
receive the pro rata number of any unvested RSU’s scheduled to vest on the Time
Vesting Date that immediately follows the Date of Termination (as defined
below), based on the number of days that the Executive was employed with the
Company during the period (i) from the date of grant through the first Time
Vesting Date (in the event that the Date of Termination occurs prior to the
first Time Vesting Date), or (ii) from the most recent Time Vesting Date to the
next-scheduled Time Vesting Date (in the event that the Date of Termination
occurs after the first Time Vesting Date). Such pro rata number of RSU’s shall
vest and be settled on the Time Vesting Date on which such RSU’s would have
vested if the Executive’s employment had continued through such Time Vesting
Date, provided that the Executive is in continued compliance with the provisions
of Section 6 of this Agreement through such Time Vesting Date.

 

(ii)2019 Annual Performance-Based Award Grant. On the date on which 2019 annual
equity awards are granted to the Company’s senior executives, the Executive
shall receive a grant of performance stock units of the Company (“PSU’s”) issued
under the 2016 Plan equal to a number of shares of Common Stock with an
aggregate Fair Market Value on the date of grant of Five Hundred Fifty-Two
Thousand and Five Hundred Dollars ($552,500) (the “2019 PSU Award”). The number
of PSU’s to be issued shall be determined by dividing $552,500 by the Fair
Market Value of the Company’s Common Stock on the date of grant. The PSU’s shall
be subject to the terms and conditions of the 2016 Plan and a Performance Stock
Unit Award Agreement (the “2019 PSU Award Agreement”), which shall be
substantially in the form of agreements relating to annual performance-based
awards granted to other executives of the Company. Any PSU’s that become vested
pursuant to 2019 PSU Award Agreement shall be settled 50% in cash and 50% in
shares of Common Stock.

 



 4 

 

 

(iii)2019 Annual Time-Based Award Grant. On the date on which 2019 annual equity
awards are granted to the Company’s senior executives, the Executive shall
receive a one-time grant of RSUs issued under the 2016 Plan equal to a number of
shares of Common Stock with an aggregate Fair Market Value on the date of grant
of Two Hundred Ninety-Seven Thousand and Five Hundred Dollars ($297,500) (the
“2019 RSU Award”). The number of RSU’s to be issued shall be determined by
dividing $297,500 by the Fair Market Value of the Company’s Common Stock on the
date of grant. The RSU’s shall be subject to the terms and conditions of the
2016 Plan and a Restricted Stock Unit Award Agreement (the “2019 RSU Award
Agreement”), which shall be substantially in the form of agreements relating to
annual time-based awards granted to other executives of the Company.

 

(iv)Awards in Future Years. In addition to the 2018 RSU Award, the 2019 PSU
Award and the 2019 RSU Award granted pursuant to Sections 4(c)(i), 4(c)(ii) and
4(c)(iii), for calendar years during the Term after 2019, the Company shall
grant to the Executive PSU’s and/or RSU’s or other such cash or equity-based
long term incentives as deemed appropriate by the Compensation Committee. An
aggregate target of one hundred twenty-five percent (125%) of the Executive’s
then-current base salary shall serve as the annual guideline for aggregate Fair
Market Value of future year PSU’s, future year RSU’s or such other long-term
incentive awards that may be granted pursuant to this Section 4(c)(iv), with a
maximum aggregate annual payout of two hundred percent (200%) if applicable
performance targets are achieved. All such grants shall be subject to
substantially the same terms and conditions, other than amount and vesting
dates, as pertain to the annual equity awards to be granted to other executives
of the Company, with such changes therein as the Compensation Committee deems
appropriate.

 

(v)For purposes of this Section 4(c) and Section 4(d), “Fair Market Value” means
the closing price of the Common Stock on the applicable date for purposes of
such determination hereunder, as reported on the NASDAQ Stock Market.

 



 5 

 

 

(d)Sign-On Inducement Awards.

 

(i)As an inducement to accept the Company’s offer of employment and enter into
this Agreement, on or as soon as reasonably practicable after the Commencement
Date, the Company shall grant to the Executive RSU’s equal to a number of shares
of Common Stock with a Fair Market Value on the date of grant of Five Hundred
Thousand Dollars ($500,000) (the “Sign-On RSU Award”). The number of RSU’s to be
issued shall be determined by dividing $500,000 by the Fair Market Value of the
Company’s Common Stock on the date of grant. The RSU’s shall be subject to the
terms and conditions of a Restricted Stock Unit Award Agreement, substantially
in the form annexed hereto as Exhibit B (the “Sign-On RSU Award Agreement”),
which shall provide that one-third of RSUs granted thereunder with an original
Fair Market Value of One Hundred Sixty-Six Thousand, Six Hundred Sixty-Seven
Dollars ($166,667) are vested (and are settled) on the date of grant, and the
remaining two-thirds of RSUs granted thereunder with an original Fair Market
Value of Three Hundred Thirty-Three Thousand, Three Hundred Thirty-Three Dollars
($333,333) shall vest (and be settled) on the first anniversary of the
Commencement Date, subject to the Executive’s continued employment with the
Company through such vesting date. Notwithstanding anything to the contrary
contained herein, in the event the Executive’s employment with the Company under
this Agreement is terminated prior to the first anniversary of the Commencement
Date, then all unvested RSU’s issued under the Sign-On RSU Award shall be
forfeited immediately for no consideration due to the Executive and all vested
RSU’s issued under the Sign-On Award Agreement shall be immediately returned to
the Company by the Executive; provided that in the event of a termination by the
Company without Cause and unrelated to the Company’s or the Executive’s
performance, as reasonably determined by the Board, all unvested Sign-On RSUs
shall vest (and be settled) on the first anniversary of the Commencement Date.

 

(ii)As an inducement to accept the Company’s offer of employment and enter into
this Agreement, in addition to the Sign-On RSU Award, on or as soon as
reasonably practicable after the Commencement Date, the Company shall grant to
the Executive PSU’s equal to a number of shares of Common Stock with a Fair
Market Value on the date of grant of Five Hundred Thousand Dollars ($500,000)
(the “Sign-On PSU Award”). The number of PSU’s to be issued shall be determined
by dividing $500,000 by the Fair Market Value of the Company’s Common Stock on
the date of grant. The PSU’s issued under the Sign-On PSU Award shall be subject
to the terms and conditions a Performance Stock Unit Award Agreement,
substantially in the form annexed hereto as Exhibit C (the “Sign-On PSU Award
Agreement”), which shall set forth, among other things, the applicable
performance targets and performance period.

 

(e)General Employee Benefits. During the Term, the Executive shall be eligible
to receive the employee benefits generally available to other executive officers
of the Company from time to time, including, but not limited to, major medical,
dental, life insurance, short-term disability insurance, long-term disability
insurance, and pension, including any 401(k) or other profit sharing plan, in
all cases, subject to the Executive’s satisfaction of the eligibility
requirements of the applicable employee benefit plans or programs and subject to
applicable law and the terms and conditions of such plans or programs; provided,
however, that the Company may amend, modify or terminate any such plans or
programs at any time in its discretion. During the Term, the Executive shall be
covered as an insured under the Company’s officers and directors liability
insurance and all other applicable insurance policies which pertain to officers
of the Company.

 



 6 

 

 

(f)Reimbursement of Expenses. During the Term, the Company shall reimburse the
Executive for the reasonable business expenses incurred by him in the
performance of his duties hereunder, including, without limitation, expenses
related to cell phones, blackberrys and laptop computers and such other expenses
incurred in connection with business-related travel or entertainment in
accordance with the Company’s policy, provided that such expenses are incurred
and accounted for in accordance with the Company’s policy.

 

(g)Vacation. During the Term, the Executive shall be entitled to 20 days of paid
vacation per calendar year (pro-rated for partial years), as well as holidays
and floating holidays, in accordance with Company policy.

 

(h)Attorney’s Fees. The Company shall reimburse the Executive for accountable
legal fees and expenses incurred in connection with negotiating this Agreement
up to a maximum of $25,000.

 

5.Termination of Employment.

 

(a)General. The Executive’s employment under this Agreement may be terminated
without any breach of this Agreement only on the following circumstances:

  

(1)Death. The Executive’s employment under this Agreement shall terminate upon
his death.

 

(2)Disability. If the Executive suffers a Disability (as defined below in this
sub-section (2)), the Company may terminate the Executive’s employment under
this Agreement upon thirty (30) days prior written notice; provided that the
Executive has not returned to full time performance of his essential duties
during such thirty (30) day period. For purposes hereof, “Disability” shall mean
the Executive’s inability to perform his essential duties and responsibilities
hereunder, with or without reasonable accommodation, due to any physical or
mental illness or incapacity, which condition either (i) has continued for a
period of 180 days (including weekends and holidays) in any consecutive 365-day
period, or (ii) is projected by the Board in good faith after consulting with a
doctor selected by the Company and consented to by the Executive (or, in the
event of the Executive’s incapacity, his legal representative), such consent not
to be unreasonably withheld or delayed, that the condition is likely to continue
for a period of at least six (6) consecutive months from its commencement;
provided, however, that a Disability will be deemed to occur only to the extent
it meets the requirements of a disability under Code Section 409A (as defined in
Section 8(a) below), to the extent required to avoid the adverse tax
consequences thereunder.

 



 7 

 

 

(3)Good Reason. The Executive may terminate his employment under this Agreement
for Good Reason at any time on or prior to the 120th day after the occurrence of
any of the Good Reason events set forth in the following sentence. For purposes
of this Agreement, “Good Reason” shall mean the occurrence of any of the
following events without the Executive’s consent:

 

(i)the failure by the Company to timely comply with its material obligations and
agreements contained in this Agreement;

 

(ii)a material diminution of the authorities, duties or responsibilities of the
Executive set forth in Section 1 above (other than temporarily while the
Executive is physically or mentally incapacitated and unable to properly perform
such duties, as determined by the Board (excluding the Executive) in good
faith);

 

(iii)the loss of any of the titles of the Executive with the Company set forth
in Section 1 above;

 

(iv)the failure of the Company to elect the Executive to the Board effective on
or within a reasonable time after the Commencement Date or the failure of the
Company to nominate the Executive to the Board and to recommend such nomination
to the stockholders with respect to the election of directors that will take
place at any annual meeting of stockholders during the Term;

 

(v)the re-location of the Executive to an office more than fifty (50) miles from
the Company’s current headquarters that results in a material increase in
Executive’s commute; or

 

(vi)a change in the reporting structure so that the Executive reports to someone
other than the Board.

 

provided, however, that, within ninety (90) days of any such events having
occurred, the Executive shall have provided the Company with written notice that
such events have occurred and afforded the Company thirty (30) days to cure
same. The parties agree that a termination for Good Reason shall be treated as
an involuntary separation under Code Section 409A (as hereinafter defined in
Section 8(a) below).

 

(4)Without Good Reason. The Executive may voluntarily terminate his employment
under this Agreement without Good Reason upon written notice by the Executive to
the Company at least sixty (60) days prior to the effective date of such
termination (which termination the Company may, in its sole discretion, make
effective earlier than the date set forth in the Notice of Termination (as
hereinafter defined in sub-section (b) below) and, for the avoidance of doubt,
the exercise of such discretion shall not be treated as a termination without
“Cause” or otherwise entitle the Executive to any pay in lieu of notice or any
severance pay or benefits).

 



 8 

 

 

(5)Cause. The Company may terminate the Executive’s employment under this
Agreement at any time for Cause. Termination for “Cause” shall mean termination
of the Executive’s employment because of the occurrence of any of the following
as determined by the Board (excluding the Executive):

 

(i)the Executive’s material breach of his obligations under this Agreement,
including, for the avoidance of doubt, his willful failure to substantially
perform his obligations under this Agreement (other than any such failure
resulting from the Executive’s incapacity due to a Disability); provided,
however, that the Company shall have provided the Executive with written notice
of such breach and the Executive has been afforded thirty (30) days to cure same
to the extent capable of cure;

 

(ii)the Executive’s indictment or conviction of or plea of guilty or nolo
contendere to, a felony or any other crime involving moral turpitude or
dishonesty;

 

(iii)the Executive’s willfully engaging in misconduct in the performance of his
duties for the Company (including theft, fraud, embezzlement and securities law
violations or a violation of the Company’s Code of Conduct or other material
written policies) that is injurious to the Company or any of its affiliates,
monetarily or otherwise; or

 

(iv)the Executive’s willfully engaging in misconduct other than in the
performance of his duties for the Company (including theft, fraud, embezzlement
and securities law violations) that is materially injurious to the Company or
any of its affiliates or, in the good faith determination of the Board, is
potentially materially injurious to the Company or any of its affiliates,
monetarily or otherwise.

 

For purposes of this Section 5(a)(5), no act, or failure to act, on the part of
the Executive shall be considered to have been “willfully” performed or omitted,
unless done, or omitted to be done, by him in bad faith and without reasonable
belief that his action or omission was in, or not opposed to, the best interest
of the Company (including reputationally).

 

(6)Without Cause. Following the Commencement Date, the Company may terminate the
Executive’s employment under this Agreement without Cause immediately upon
written notice by the Company to the Executive.

 



 9 

 

 

(b)Notice of Termination. Any termination of the Executive’s employment by the
Company or by the Executive (other than termination by reason of the Executive’s
death) shall be communicated by written Notice of Termination to the other party
of this Agreement. For purposes of this Agreement, a “Notice of Termination”
shall mean a written notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated.

 

(c)Date of Termination. The “Date of Termination” shall mean (a) if the
Executive’s employment is terminated by his death, the date of his death, (b) if
the Executive’s employment is terminated pursuant to subsection 5(a)(2) above,
thirty (30) days after Notice of Termination is given (provided that the
Executive shall not have returned to the performance of his essential duties on
a full-time basis during such thirty (30) day period), (c) if the Executive’s
employment is terminated pursuant to subsections 5(a)(3) or 5(a)(5) above, the
date specified in the Notice of Termination after the expiration of any
applicable cure periods, (d) if the Executive’s employment is terminated
pursuant to subsection 5(a)(4) above, the date specified in the Notice of
Termination which shall be at least sixty (60) days after Notice of Termination
is given, or such earlier date as the Company shall determine, in its sole
discretion, and (e) if the Executive’s employment is terminated pursuant to
subsection 5(a)(6), the date on which a Notice of Termination is given.

 

(d)Compensation Upon Termination.

 

(i)Termination for Cause or without Good Reason. If the Executive’s employment
shall be terminated by the Company for Cause or by the Executive without Good
Reason, the Executive shall receive from the Company: (a) any earned but unpaid
Base Salary through the Date of Termination, paid in accordance with the
Company’s standard payroll practices; (b) reimbursement for any unreimbursed
expenses properly incurred and paid in accordance with Section 4(g) through the
Date of Termination; (c) payment for any accrued but unused vacation time in
accordance with Company policy; (d) such vested accrued benefits, and other
payments, if any, as to which the Executive (and his eligible dependents) may be
entitled under, and in accordance with the terms and conditions of, the employee
benefit arrangements, plans and programs of the Company as of the Date of
Termination, other than any severance pay plan ((a) though (d), the “Amounts and
Benefits”), and (e) all vested shares in respect of the Executive’s equity
awards described in this Agreement, and the Company shall have no further
obligation with respect to the equity awards described in this Agreement. For
the avoidance of doubt, any portion of the equity awards that remains unvested
on the Date of Termination shall be forfeited as of the Date of Termination.

 



 10 

 

 

(ii)Termination without Cause or for Good Reason. If, prior to the expiration of
the Term, the Executive resigns from his employment hereunder for Good Reason or
the Company terminates the Executive’s employment hereunder without Cause (other
than a termination by reason of death or Disability), and the Executive has not
received and is not entitled to any payment under Section 5(d)(iii) hereof, then
the Company shall pay or provide the Executive the Amounts and Benefits and,
subject to Section 8 hereof:

 

1.an amount equal to two times the applicable Base Salary, which amount shall be
payable in equal installments during the Non-Compete Term (as defined below) in
accordance with the Company’s payroll practices and policies then in effect;

 

2.any Annual Bonus earned but unpaid for the calendar year preceding the
calendar year in which the Executive’s termination of employment occurs (the
“Prior Year Bonus”), payable at such time as bonuses for such prior calendar
year are paid to the Company’s executives generally, and, in any event, at such
time as otherwise required under the terms of this Agreement to the extent
required to avoid the adverse tax consequences under Code Section 409A;

 

3.a pro-rata portion of the Executive’s Annual Bonus for the calendar year in
which the Executive’s termination occurs based on target performance for such
calendar year (determined by multiplying the amount of such Annual Bonus which
would be due for the full calendar year by a fraction, the numerator of which is
the number of days during the calendar year of termination that the Executive is
employed by the Company and the denominator of which is 365), payable at such
time as bonuses for such calendar year are paid to the Company’s executives
generally (the “Pro Rata Bonus”) and, in any event, at such time as otherwise
required under the terms of this Agreement to the extent required to avoid the
adverse tax consequences under Code Section 409A. In the event that the Company
has not established an executive bonus plan covering the calendar year during
which the Executive’s employment terminates, the Pro-Rata Bonus due to the
Executive shall be based upon the target Annual Bonus opportunity for the
calendar year preceding the calendar year in which such termination occurs;

 



 11 

 

 

4.subject to the Executive’s (a) timely election of continuation coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), with respect to the Company’s group health insurance plans in which
the Executive participated immediately prior to the Date of Termination (“COBRA
Continuation Coverage”), and (b) continued payment by Executive of premiums for
such plans at the “active employee” rate (excluding, for purposes of calculating
cost, an employee’s ability to pay premiums with pre-tax dollars), the Company
shall provide COBRA Continuation Coverage for the Executive and his eligible
dependents (which payment will be reported as taxable income) until the earliest
of (x) the Executive or his eligible dependents, as the case may be, ceasing to
be eligible under COBRA, (y) eighteen (18) months following the Date of
Termination, and (z) the Executive becoming eligible for coverage under the
health insurance plan of a subsequent employer (the benefits provided under this
sub-section (4), the “Medical Continuation Benefits”); and

 

5.unvested amounts subject to equity awards granted hereunder shall vest if and
to the extent provided for in the applicable equity award agreement and as
otherwise provided in this Agreement.

 

(iii)Termination Following Change in Control. If the Company terminates
Executive’s employment without Cause or Executive terminates Executive’s
employment for Good Reason, in either case, within 18 months after a Change in
Control, then the Company shall pay to Executive, in a lump sum, in cash, within
15 days after the date of Executive’s termination, an amount equal to two times
the sum of (a) the applicable Base Salary, and (b) the average Annual Bonus
awarded to the Executive for the two calendar years immediately prior to such
Change in Control, provided, however, that if the Change in Control occurs
during 2018 or 2019, the amount of clause (b) shall equal 100% of the applicable
Base Salary. In addition to the foregoing, upon a termination of Executive’s
employment as set forth above, (x) Executive shall be entitled to receive the
payments and benefits in the amounts contemplated, and on the dates specified,
by sub-sections 5(d)(ii)(2), 5(d)(ii)(4) and 5(d)(ii)(5).

 

For purposes of this Agreement, a “Change in Control” shall mean any of the
following (provided that any such event also constitutes a change in control
event for purposes of Section 409A of the Code, to the extent required to avoid
the adverse tax consequences thereunder):

 

1.any consolidation or merger of the Company in which the Company is not the
continuing or surviving corporation or pursuant to which shares of the Company’s
Common Stock would be converted into cash, securities or other property, other
than a merger of the Company in which the holders of the Company Common Stock
immediately prior to the merger have the same proportionate ownership of Common
Stock of the surviving corporation immediately after the merger;

 



 12 

 

 

2.any sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all or substantially all of the assets of the Company;

 

3.any approval by the stockholders of the Company of any plan or proposal for
the liquidation or dissolution of the Company;

 

4.the cessation of control (by virtue of their not constituting a majority of
directors) of the Board by the individuals (the “Continuing Directors”) who (x)
at the date of this Agreement were directors or (y) become directors after the
date of this Agreement and whose election or nomination for election by the
Company’s stockholders, was approved by a vote of at least two-thirds of the
directors then in office who were directors at the date of this Agreement or
whose election or nomination for election was previously so approved); or

 

5.(A) the acquisition of beneficial ownership (“Beneficial Ownership”), within
the meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), of an aggregate of 25% or more of the voting power of the
Company’s outstanding voting securities by any person or group (as such term is
used in Rule 13d-5 under the Exchange Act) who beneficially owned less than 10%
of the voting power of the Company’s outstanding voting securities on the
effective date of this Agreement, (B) the acquisition of Beneficial Ownership of
an additional 15% of the voting power of the Company’s outstanding voting
securities by any person or group who beneficially owned at least 10% of the
voting power of the Company’s outstanding voting securities on the effective
date of this Agreement, or (C) the execution by the Company and a stockholder of
a contract that by its terms grants such stockholder (in its, hers or his
capacity as a stockholder) or such stockholder’s Affiliate (as defined in Rule
405 promulgated under the Securities Act of 1933 (an “Affiliate”)) including,
without limitation, such stockholder’s nominee to the Board (in its, hers or his
capacity as an Affiliate of such stockholders), the right to veto or block
decisions or actions of the Board provided, however, that notwithstanding the
foregoing, the events described in items (A), (B) or (C) above shall not
constitute a Change in Control hereunder if the acquiror is (aa) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or one of its affiliated entities and acting in such capacity, (bb) a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of voting securities of
the Company or (cc) a person or group meeting the requirements of clauses (i)
and (ii) of Rule 13d-1(b)(1) under the Exchange Act.

 



 13 

 

 

(iv)Termination upon Death. In the event of the Executive’s death, the Company
shall pay or provide to the Executive’s estate: (i) the Amounts and Benefits,
(ii) the Prior Year Bonus, and (iii) the Pro Rata Bonus. In addition, unvested
shares subject to any equity awards granted hereunder shall vest if and to the
extent provided for in the applicable equity award agreement and/or this
Agreement.

 

(v)Termination upon Disability. In the event the Company terminates the
Executive’s employment hereunder for reason of Disability, the Company shall pay
or provide to the Executive: (i) the Amounts and Benefits, (ii) the Prior Year
Bonus, (iii) a Pro Rata Bonus and (iv) the Medical Continuation Benefits. In
addition, unvested shares subject to any equity awards granted hereunder shall
vest if and to the extent provided for in the applicable equity award agreement
and/or this Agreement.

 

(vi)Payments of Compensation Upon Termination. For the avoidance of doubt, in
the event the Executive shall be entitled to receive payments and benefits
pursuant to any one of sub-sections 5(d)(i), (ii), (iii), (iv) or (v) above, he
shall be entitled to no payments or benefits under any other of such
sub-sections, except as expressly set forth in sub-section 5(d)(iii) with
respect to payments and benefits contemplated by sub-section 5(d)(ii).
Notwithstanding anything herein to the contrary, the time of payment of any
bonus amount shall not be changed by reason of Section 5 of this Agreement in
any manner that would result in adverse tax consequences under Code Section
409A.

 

(e)No Duty to Mitigate. The Executive shall not be required to mitigate the
amount of any payment provided for in this Section 5 by seeking other employment
or otherwise, nor shall the amount of any payment provided for in this Section 5
be reduced by any compensation earned by the Executive as the result of the
Executive’s employment by another employer or business or by profits earned by
the Executive from any other source at any time before and after the Executive’s
date of termination.



 

(f)Release. Notwithstanding any provision to the contrary in this Agreement, the
Company’s obligation to pay or provide the Executive with the payments and
benefits (other than the Amounts and Benefits) under Section 5(d) shall be
conditioned on the Executive’s executing and not revoking a waiver and general
release in the form set forth as Exhibit D attached to this Agreement (with such
changes therein, if any, as are legally necessary at the time of execution to
make it enforceable) (the “Release”). The Company shall provide the Release to
the Executive within seven (7) days following the applicable Date of
Termination. In order to receive the payments and benefits (other than the
Amounts and Benefits) under Section 5(d), the Executive will be required to sign
the Release within twenty-one (21) or forty-five (45) days after the date it is
provided to him, whichever is applicable under applicable law, and not revoke it
within the seven (7) day period following the date on which it is signed by him.
Notwithstanding anything to the further contrary contained herein, (i) all
payments delayed pursuant to this Section, except to the extent delayed pursuant
to Section 8(b), shall be paid to the Executive in a lump sum on the first
Company payroll date on or following the sixtieth (60th) day after the Date of
Termination, and any remaining payments due under this Agreement shall be paid
or provided in accordance with the normal payment dates specified for them
herein and (ii) all distributions with respect to the equity awards delayed
pursuant to this Section, except to the extent delayed pursuant to Section 8(b)
and except as otherwise provided in Section 5(d), shall be distributed to the
Executive on the sixtieth (60th) day after the Date of Termination.

 



 14 

 

 

6.Confidentiality; Non-Competition; Non-Solicitation; Non-Disparagement;
Cooperation.



 

(a)The Executive shall not divulge to anyone, either during or at any time after
the Term, any information constituting a trade secret or other confidential
information acquired by him concerning the Company, any subsidiary or other
affiliate of the Company, except in the performance of his duties hereunder,
including but not limited to its licensees, revenues, business systems and
processes to the extent such information (i) is not generally known by the
public and (ii) is treated as confidential information by the Company or any of
its affiliates (“Confidential Information”). The Executive acknowledges that any
Confidential Information is of great value to the Company and its affiliates,
and upon the termination of his employment, the Executive shall redeliver to the
Company all Confidential Information and other related data in his possession.
Notwithstanding any other provision of this Agreement to the contrary,
Confidential Information does not include information that enters the public
domain, other than through breach of the Executive’s obligations under this
Agreement. Notwithstanding the foregoing, nothing in this Section 6(a) or in
this Agreement shall interfere with or prohibit the Executive from enjoying the
full protection and benefit of the Defend Trade Secrets Act and in any event,
(I) the Executive shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that: (A)
is made (i) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal; and (II) if the Executive files a lawsuit for
retaliation by the Company for reporting a suspected violation of law, the
Executive may disclose a trade secret to his attorney and use the trade secret
information in the court proceeding, provided the Executive, to the extent
permitted by law, files any document containing the trade secret under seal and
does not disclose the trade secret except pursuant to court order.

 



 15 

 

 

(b)The Executive hereby agrees that during the period commencing on the date
hereof and ending twenty-four months after the Date of Termination for whatever
reason, including, without limitation, pursuant to Sections 5(a)(2) through
5(a)(6) (the “Non-Compete Term”), he shall not, directly or indirectly, in any
location in which the Company, its subsidiaries or affiliates or a licensee
thereof operates or sells its products (the “Territory”), engage, have an
interest in or render any services to any business (whether as owner, manager,
operator, licensor, licensee, lender, partner, stockholder, joint venturer,
employee, consultant or otherwise) that derives 75% or more revenues from
licensing revenue and has greater than $75 million in revenue during the time of
the Executive’s employment by the Company or at the termination of his
employment. Notwithstanding the foregoing, nothing herein shall prevent the
Executive from passively owning stock in a publicly traded corporation whose
activities compete with those of the Company, its subsidiaries and affiliates,
provided that such stock holdings are not greater than five percent (5%) of such
corporation.

 

(c)The Executive shall not, during the Non-Compete Term, intentionally take any
action which constitutes an interference with or a disruption of any of the
Company’s business activities including, without limitation, the solicitation of
the Company’s or any subsidiary’s customers, suppliers, lessors, lessees,
licensors, or licensees, to terminate or diminish its relationship with the
Company or any of the Company’s subsidiaries; provided that the restrictions
described in this Section 6(c) shall apply during the Non-Compete Term only with
respect to persons who are as of the Date of Termination, or who have been
during the final two (2) years of the Term, customers, suppliers, lessors,
lessees, licensors or licensees.

 

(d)The Executive shall not, during the Non-Compete Term, directly or indirectly,
hire, offer to hire, entice, solicit or in any other manner persuade or attempt
to persuade any officer, employee or agent of the Company or any subsidiary (but
only those persons who had such status at any time while the Executive was
employed by the Company or any subsidiary), to discontinue or alter his, her or
its relationship with the Company or any subsidiary. Nothing in this Agreement
shall prohibit the Executive from publishing or advertising any general
solicitation for employment not targeted at any Company employee covered by this
Section 6(d), and it shall not be a violation of this Agreement for the
Executive to hire or encourage any other person who responds to such general
solicitation.

 

(e)At no time during or after the Term shall (i) the Executive, directly or
indirectly, disparage the Company, any of its subsidiaries or affiliates, or any
past or present employees, directors, officers, partners, members, managers,
shareholders, products or services of any of the foregoing or (ii) the Company
or any of its subsidiaries or controlled affiliates, or any of its present
employees, directors or officers (the “Company Parties”), directly or
indirectly, disparage the Executive; provided, however, nothing in this
Agreement shall restrict the Executive or the Company Parties, as applicable,
(x) from giving truthful testimony or statements in connection with any judicial
proceeding or other governmental investigation or proceeding or (y) from
communicating in any way with any governmental entity regarding any incident
that Executive or any Company Party, as applicable, in good faith believes
constitutes a violation of law.

 



 16 

 

 

(f)Upon the receipt of reasonable notice from the Company (including the
Company’s outside counsel), the Executive agrees that while employed by the
Company and thereafter, the Executive will respond and provide information with
regard to matters of which the Executive has knowledge as a result of the
Executive’s employment with the Company, and will provide reasonable assistance
to the Company and its representatives and affiliates (the “Company Group”) in
defense of any claims that may be made against the Company Group (or any member
thereof), and will provide reasonable assistance to the Company Group in the
prosecution of any claims that may be made by the Company Group (or any member
thereof), to the extent that such claims may relate to matters related to the
Executive’s period of employment with the Company (or any predecessors). Any
request for such cooperation shall take into account the Executive’s other
personal and business commitments and shall occur at mutually convenient dates
and times. The Executive also agrees to promptly inform the Company (to the
extent the Executive is legally permitted to do so) if the Executive is asked to
assist in any investigation of the Company Group (or any member thereof) or
their actions, regardless of whether a lawsuit or other proceeding has then been
filed with respect to such investigation, and shall not do so unless legally
required. If the Executive is required to provide any services pursuant to this
Section 6(f) following the Term, upon presentation of appropriate documentation,
the Company shall promptly reimburse the Executive for reasonable out-of-pocket
expenses incurred in connection with the performance of such services and in
accordance with the Company’s expense policy for its senior officers.

 

(g)Without intending to limit the remedies available to the Company, the
Executive acknowledges that a breach of any of the covenants contained in this
Section 6 may result in material and irreparable injury to the Company, or its
affiliates or subsidiaries, for which there is no adequate remedy at law, that
it will not be possible to measure damages for such injuries precisely and that,
in the event of such a breach or threat the Company and its affiliates shall be
entitled to a temporary restraining order and/or a preliminary or permanent
injunction restraining the Executive from engaging in activities prohibited by
this Section 6 or such other relief as may be required specifically to enforce
any of the covenants in this Section 6. If for any reason it is held that the
restrictions under this Section 6 are not reasonable or that consideration
therefor is inadequate, such restrictions shall be interpreted or modified to
include as much of the duration and scope identified in this Section as will
render such restrictions valid and enforceable.

 

(h)In the event of any violation of the provisions of this Section 6, the
Executive acknowledges and agrees that the post-termination restrictions
contained in this Section 6 shall be extended by a period of time equal to the
period of such violation, it being the intention of the parties hereto that the
running of the applicable post-termination restriction period shall be tolled
during any period of such violation.

 



 17 

 

 

7.           Indemnification. The Company shall indemnify, defend and hold
harmless the Executive against any and all expenses reasonably incurred by him
in connection with or arising out of (a) the defense of any action, suit or
proceeding in which he is a party, or (b) any claim asserted or threatened
against him, in either case by reason of or relating to his being or having been
an employee, officer or director of the Company, whether or not he continues to
be such an employee, officer or director at the time of incurring such expenses,
except insofar as such indemnification is prohibited by law. Such expenses shall
include, without limitation, the fees and disbursements of attorneys, amounts of
judgments and amounts of any settlements, provided that such expenses are agreed
to in advance by the Company. The foregoing indemnification obligation is
independent of any similar obligation provided in the Company’s Certificate of
Incorporation or Bylaws, and shall apply with respect to any matters
attributable to periods prior to the date of this Agreement, and to matters
attributable to Executive’s employment hereunder, without regard to when
asserted. The Company shall include the Executive in the directors and officers
liability insurance policy provided for other directors and officers of the
Company, at the Company’s expense. Notwithstanding the foregoing, nothing
contained in this Agreement shall constitute an indemnification by the Company
of the Executive for any liability to third parties arising from his allegedly
not being permitted to be employed by the Company, contractually or otherwise,
and Executive hereby represents to the Company that no such prohibition exists.

 

8.           Section 409A of the Code.

 

(a)It is intended that the provisions of this Agreement comply with, or be
exempt from, Section 409A of the Internal Revenue Code of 1986, as amended, and
the regulations and guidance promulgated thereunder (collectively “Code Section
409A”), and all provisions of this Agreement shall be construed in a manner
consistent with the requirements for avoiding taxes or penalties under Code
Section 409A. If any provision of this Agreement (or of any award of
compensation, including equity compensation or benefits) would cause the
Executive to incur any additional tax or interest under Code Section 409A, the
Company shall, upon the specific request of the Executive, use its reasonable
business efforts to in good faith reform such provision to comply with Code
Section 409A; provided, that to the maximum extent practicable, the original
intent and economic benefit to the Executive and the Company of the applicable
provision shall be maintained, but the Company shall have no obligation to make
any changes that could create any additional economic cost or loss of benefit to
the Company. The Company shall timely use its reasonable business efforts to
amend any plan or program in which the Executive participates to bring it in
compliance with Code Section 409A. Notwithstanding the foregoing, the Company
and its affiliates shall have no liability to the Executive or any other person
or entity with regard to any failure to comply with Code Section 409A.

 



 18 

 

 

(b)A termination of employment shall not be deemed to have occurred for purposes
of any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a “Separation from Service” within the meaning of Code Section 409A and,
for purposes of any such provision of this Agreement, references to a
“resignation,” “termination,” “termination of employment” or like terms shall
mean Separation from Service. If the Executive is deemed on the date of
termination of his employment to be a “specified employee”, within the meaning
of that term under Section 409A(a)(2)(B) of the Code and using the
identification methodology selected by the Company from time to time, or if
none, the default methodology, then with regard to any payment, the providing of
any benefit or any distribution of equity made subject to this Section to the
extent required to be delayed in compliance with Section 409A(a)(2)(B) of the
Code, and any other payment, the provision of any other benefit or any other
distribution of equity that is required to be delayed in compliance with Section
409A(a)(2)(B) of the Code, but only to the extent required to avoid the adverse
tax consequences under Code Section 409A, such payment, benefit or distribution
shall not be made or provided prior to the earlier of (i) the expiration of the
six-month period measured from the date of the Executive’s Separation from
Service or (ii) the date of the Executive’s death. On the first day of the
seventh month following the date of Executive’s Separation from Service or, if
earlier, on the date of his death, (x) all payments delayed pursuant to this
Section (whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Executive in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein as if no such delay had occurred and (y) all
distributions of equity delayed pursuant to this Section 9 shall be made to the
Executive.

 

(c)With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Code Section 409A, (i)
the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided that the foregoing
clause (ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect and
(iii) such payments shall be made on or before the last day of the Executive’s
taxable year following the taxable year in which the expense was incurred.

 

(d)Each payment payable hereunder shall be treated as a separate payment in a
series of payments within the meaning of, and for purposes of, Code Section
409A.

 



 19 

 

 

9.Section 280G of the Code.

 

(a)Anything in this Agreement to the contrary notwithstanding, if it shall be
determined that any payment or distribution by the Company or any of its
affiliates to or for the benefit of the Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this Section 9) (all such payments and benefits, including the payments
and benefits under Section 5 hereof, being hereinafter referred to as the “Total
Payments”) would be subject to the excise tax imposed by Section 4999 of the
Code or any interest or penalties are incurred by the Executive with respect to
such excise tax (such excise tax, together with any such interest and penalties,
collectively the “Excise Tax”), then, after taking into account any reduction in
the Total Payments provided by reason of Section 280G of the Code in such other
plan, arrangement or agreement, the payments under this Agreement shall be
reduced in the order specified below, to the extent necessary so that no portion
of the Total Payments is subject to the Excise Tax but only if (i) the net
amount of such Total Payments, as so reduced (and after subtracting the net
amount of federal, state and local income taxes on such reduced Total Payments
and after taking into account the phase out of itemized deductions and personal
exemptions attributable to such reduced Total Payments) is greater than or equal
to (ii) the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state and local income taxes on such
Total Payments and the amount of Excise Tax to which the Executive would be
subject in respect of such unreduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments). The payments and benefits under
this Agreement or otherwise shall be reduced in the following order:
(A) reduction of any cash severance payments otherwise payable to the Executive
that are exempt from Section 409A of the Code; (B) reduction of any other cash
payments or benefits otherwise payable to the Executive that are exempt from
Section 409A of the Code, but excluding any payments attributable to any
acceleration of vesting or payments with respect to any equity award that are
exempt from Section 409A of the Code; (C) reduction of any other payments or
benefits otherwise payable to the Executive on a pro-rata basis or such other
manner that complies with Section 409A of the Code, but excluding any payments
attributable to any acceleration of vesting and payments with respect to any
equity award that are exempt from Section 409A of the Code; and (D) reduction of
any payments attributable to any acceleration of vesting or payments with
respect to any equity award that are exempt from Section 409A of the Code, in
each case beginning with payments that would otherwise be made last in time.

 

(b)Subject to the provisions of Section 9(c) hereof, all determinations required
to be made under this Section 9, including whether and when Total Payments
should be reduced, the amount of such Total Payments, Excise Taxes and all other
related determinations, as well as all assumptions to be utilized in arriving at
such determinations, shall be made by a nationally recognized certified public
accounting firm as may be designated by the Executive, subject to the Company’s
approval which will not be unreasonably withheld or delayed (the “Accounting
Firm”). The Accounting Firm shall provide detailed supporting calculations both
to the Company and the Executive within 15 business days of the receipt of
notice from the Executive that there has been a Payment or such earlier time as
is requested by the Company. In the event that the Accounting Firm is serving as
accountant or auditor for the individual, entity or group effecting the Change
of Control, the Company, subject to Executive’s approval, which shall not be
unreasonably withheld or delayed, may appoint another nationally recognized
accounting firm to make the determinations required hereunder (which accounting
firm shall then be referred to as the Accounting Firm hereunder). All fees and
expenses of the Accounting Firm shall be borne solely by the Company. Any
determination by the Accounting Firm shall be binding upon the Company and the
Executive.

 



 20 

 

 

(c)As a result of uncertainty in the application of Section 280G and Section
4999 of the Code at the time of the initial calculation by the Accounting Firm
hereunder, it is possible that the cash severance payment made by the Company
will have been less than the Company should have paid pursuant to Section 5
hereof (the amount of any such deficiency, the “Underpayment”), or more than the
Company should have paid pursuant to Section 5 hereof (the amount of any such
overage, the “Overpayment”). In the event of an Underpayment, the Company shall
pay the Executive the amount of such Underpayment not later than five business
days after the amount of such Underpayment is subsequently determined, provided,
however, such Underpayment shall not be paid later than the end of the calendar
year following the calendar year in which the Executive remitted the related
taxes. In the event of an Overpayment, the amount of such Overpayment shall by
paid to the Company by the Executive not later than five business days after the
amount of such Overpayment is subsequently determined.

 

10.Miscellaneous.

 

(a)This Agreement shall be deemed to be a contract made under the laws of the
State of New York and for all purposes shall be construed in accordance with
those laws (without regard to principles of conflicts of laws). Except with
respect to disputes or controversies to be submitted to arbitration pursuant to
Section 10(b), the Company and the Executive unconditionally consent to submit
to the exclusive jurisdiction of the United States District Court for the
Southern District of New York (or if federal jurisdiction does not exist, the
New York State Supreme Court, County of New York) for any actions, suits or
proceedings arising out of or relating to this Agreement and the transactions
contemplated hereby (and agree not to commence any action, suit or proceeding
relating thereto except in such courts).

 

(b)Any dispute or controversy arising under or in connection with this Agreement
or the Executive’s employment with the Company (or the termination thereof),
other than any dispute relating to Section 6 hereof, but excluding any dispute
or controversy arising out of the administration of Section 4(c)(ii) and
4(d)(ii), which shall be resolved as set forth in the applicable grant
agreements, shall be settled exclusively by arbitration, conducted before a
single arbitrator in New York, New York (applying New York law) in accordance
with the Commercial Arbitration Rules and Procedures of the American Arbitration
Association then in effect. The decision of the arbitrator will be final and
binding upon the parties hereto. Judgment may be entered on the arbitrator’s
award in any court having jurisdiction. The parties acknowledge and agree that
in connection with any such arbitration and regardless of outcome (a) each party
shall pay all its own costs and expenses, including without limitation its own
legal fees and expenses, and (b) joint expenses shall be borne equally among the
parties. EACH PARTY HERETO WAIVES RIGHT TO TRIAL BY JURY, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, IN ANY LITIGATION IN ANY COURT WITH RESPECT TO, IN
CONNECTION WITH, OR ARISING OUT OF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY
OR THE TERMINATION THEREOF, OR THIS AGREEMENT, OR THE VALIDITY, PROTECTION,
INTERPRETATION, COLLECTION OR ENFORCEMENT OF THIS AGREEMENT (WHETHER ARISING IN
CONTRACT, EQUITY, TORT OR OTHERWISE).

 



 21 

 

 

(c)In the event that any action, suit or other proceeding in law or in equity is
brought to enforce the provisions of this Agreement, and Executive prevails in
at least one material issue in controversy in such action, all legal fees and
expenses (including reasonable attorneys’ fees) of the Executive in such action,
suit or other proceeding shall be paid by the Company.

 

(d)The Company may make such provisions and take such actions as it may deem
necessary or appropriate for the withholding of any taxes that it is required by
law or regulation of any governmental authority, whether Federal, state or
local, to withhold in connection with any benefit or payment hereunder. The
Executive shall be responsible for the payment of all individual tax liabilities
relating to any such benefits.

 

(e)Executive may not delegate his duties or assign his rights hereunder. No
rights or obligations of the Company under this Agreement may be assigned or
transferred by the Company other than pursuant to a merger or consolidation in
which the Company is not the continuing entity, or a sale, liquidation or other
disposition of all or substantially all of the assets of the Company, provided
that the assignee or transferee is the successor to all or substantially all of
the assets or businesses of the Company and assumes the liabilities, obligations
and duties of the Company under this Agreement, either contractually or by
operation of law. For the purposes of this Agreement, the term “Company” shall
include the Company and, subject to the foregoing, any of its successors and
assigns. This Agreement shall inure to the benefit of, and be binding upon, the
parties hereto and their respective heirs, legal representatives, successors and
permitted assigns.

 

(f)The invalidity or unenforceability of any provision hereof shall not in any
way affect the validity or enforceability of any other provision. This Agreement
and the exhibits hereto reflect the entire understanding between the parties.

 

(g)This Agreement supersedes any and all other agreements, either oral or in
writing, between the parties hereto with respect to the employment of the
Executive by the Company (and the termination thereof) and contains all of the
covenants and agreements between the parties with respect to such employment (or
the termination thereof) in any manner whatsoever. Any modification or
termination of this Agreement will be effective only if it is in writing signed
by the party to be charged.

 



 22 

 

 

(h)This Agreement may be executed by the parties in one or more counterparts,
each of which shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement, and shall become effective when one
or more counterparts has been signed by each of the parties hereto and delivered
to each of the other parties hereto.

 

11.         Notices. All notices relating to this Agreement shall be in writing
and shall be either personally delivered, sent by telecopy (receipt confirmed)
or mailed by certified mail, return receipt requested, to be delivered at such
address as is indicated below, or at such other address or to the attention of
such other person as the recipient has specified by prior written notice to the
sending party. Notice shall be effective when so personally delivered, one
business day after being sent by telecopy or five days after being mailed.

 

To the Company:

 

Iconix Brand Group, Inc.
1450 Broadway, 3rd Floor
New York, New York 10018
Attention: Mark Friedman, Chairman, Compensation Committee

 

With a copy in the same manner to:

 

Dechert LLP
Three Bryant Park
1095 Avenue of the Americas

New York, New York 10036
Attention: Nax Zilkha, Esq.

 

To the Executive:

 

Bob Galvin
78 Golf Lane

Ridgefield, CT 06877

 

 23 

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 



Iconix Brand Group, Inc.   Executive           By: /s/ Mark Friedman   By: /s/
Bob Galvin Mark Friedman     Robert K. Galvin Chairman, Compensation Committee  
 

 

 24 

 

 

EXHIBIT A

 





ICONIX BRAND GROUP, INC.

 

RESTRICTED STOCK UNIT AGREEMENT

 

To:Bob Galvin

 

Date of Award:October 15, 2018

 

You are hereby awarded (this “Award” or “Agreement”, as the case may be),
effective as of the date hereof, _____________ restricted stock units (“Units”
or “RSUs”, as the case may be), each of which shall represent the right to
receive one share (the “Share”) of common stock, $.001 par value (“Common
Stock”), of Iconix Brand Group, Inc., a Delaware corporation (the “Company”),
pursuant to the Company’s 2016 Omnibus Incentive Plan, as amended and/or
restated from time to time (the “Plan”), subject to the vesting and other
restrictions specified below.

 

This Award is made pursuant to Section 4(c)(i) of the Employment Agreement,
dated as of October 15, 2018 (the “Employment Agreement”), between you and the
Company. Defined terms that are not otherwise defined in the Plan or this Award,
are as defined in the Employment Agreement. For the avoidance of doubt, “Cause”
and “Good Reason” as used in this Agreement have the meanings set forth in the
Employment Agreement. This Agreement shall be subject to the terms of the Plan,
all of the terms of which are hereby incorporated herein by reference and made a
part hereof. In the event of any inconsistency or conflict between the terms of
this Agreement and the terms of the Plan, the terms of the Plan shall control.

 

During the period commencing on the Date of Award as set forth above and
terminating on March 31, 2021, except as otherwise provided herein, the Units
may not be sold, assigned, transferred, pledged, or otherwise encumbered and are
subject to forfeiture as provided herein.

 

Vesting The RSUs shall vest in three equal annual installments of ________ RSUs
each, on March 31, 2019, March 31, 2020 and March 31, 2021 (each, a “Time
Vesting Date”), subject to your continuous employment with the Company through
the applicable Time Vesting Date.       Notwithstanding the foregoing, in the
event of a termination of your employment with the Company prior to any Time
Vesting Date, your unvested RSUs as of the Date of Termination shall be
forfeited, provided that, in the event your employment with the Company under
the Employment Agreement is terminated by the Company without Cause or by you
for Good Reason, you shall remain eligible to vest in the pro rata number of any
unvested RSUs that are scheduled to vest on the Time Vesting Date that
immediately follows the Date of Termination, based on the number of days that
you were employed with the Company during the period (i) from the Date of Award
to the first Time Vesting Date (in the event that the Date of Termination occurs
prior to the first Time Vesting Date), or (ii) from the most recent Time Vesting
Date to the next-scheduled Time Vesting Date (in the event that the Date of
Termination occurs after the first Time Vesting Date).  Such pro rata number of
RSUs shall vest on the Time Vesting Date on which such RSUs would have vested if
your employment had continued through such Time Vesting Date, provided that you
are in continued compliance with the provisions of Section 6 of the Employment
Agreement through such Time Vesting Date.

 



 A-1 

 

 

Payment Subject to Sections 5(f) and 8 of the Employment Agreement, any vested
portion of the RSUs shall be distributed to you, or your successors and assigns,
as the case may be, in shares of Common Stock within 15 days after the
applicable Time Vesting Date.       Dividends With respect to the RSUs, you will
have the right to receive dividend equivalents in shares of Common Stock (or in
cash, as determined by the Committee in its sole discretion) in respect of any
dividend distributed to holders of Common Stock of record on and after the Date
of Award; provided, that any such dividend equivalents shall be subject to the
same restrictions as the RSUs with regard to which they are issued, including
without limitation, as to vesting and time of distribution.  All such withheld
dividends shall not earn interest, except as otherwise determined by the
Committee.  You will not receive withheld dividends on any RSUs which are
forfeited and all such dividends shall be forfeited along with the RSUs which
are forfeited.     Tax Withholding The Company shall have the right to withhold
from your compensation an amount sufficient to fulfill its or its Affiliate’s
obligations for any applicable withholding and employment taxes.  Alternatively,
the Company may require you, or you may elect, to pay to the Company the amount
of any taxes which the Company is required to withhold with respect to the
Shares, or, in lieu thereof, to retain or sell without notice a sufficient
number of Shares to cover the amount required to be withheld.  The Company may
withhold from any cash dividends paid with respect to RSUs an amount sufficient
to cover taxes owed, if any, as a result of the dividend payment.  The Company’s
method of satisfying its withholding obligations shall be solely in the
discretion of the Committee, subject to applicable federal, state, local and
foreign laws.  The Company shall have a lien and security interest in the Shares
and any accumulated dividends to secure your obligations hereunder.

 



 A-2 

 

 

Tax Representations You hereby represent and warrant to the Company as follows:
       (a) You have reviewed with your own tax advisors the federal, state,
local and foreign tax consequences of this investment and the transactions
contemplated by this Agreement.  You are relying solely on such advisors and not
on any statements or representations of the Company or any of its employees or
agents.        (b) You understand that you (and not the Company) shall be
responsible for your own tax liability that may arise as a result of this
investment or the transactions contemplated by this Agreement.     Securities
Law Representations The following two paragraphs shall be applicable if, on the
date of issuance of the Shares, no registration statement and current prospectus
under the Securities Act of 1933, as amended (the “1933 Act”), covers the
issuance by the Company to you of Shares, and shall continue to be applicable
for so long as such registration has not occurred and such current prospectus is
not available:        (a) You hereby agree, warrant and represent that you will
acquire the Shares to be issued hereunder for your own account for investment
purposes only, and not with a view to, or in connection with, any resale or
other distribution of any of the Shares, except as hereafter permitted.  You
further agree that you will not at any time make any offer, sale, transfer,
pledge or other disposition of the Shares to be issued hereunder without an
effective registration statement under the 1933 Act and under any applicable
state securities laws or an opinion of counsel acceptable to the Company to the
effect that the proposed transaction will be exempt from such registration.  You
agree to execute such instruments, representations, acknowledgments and
agreements as the Company may, in its sole discretion, deem advisable to avoid
any violation of federal, state, local or foreign law, rule or regulation, or
any securities exchange rule or listing agreement.       (b) The certificates
for Shares to be issued to you hereunder shall bear the following legend:    



 A-3 

 

 

  “The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, or under applicable state securities
laws.  The shares have been acquired for investment and may not be offered,
sold, transferred, pledged or otherwise disposed of without an effective
registration statement under the Securities Act of 1933, as amended, and under
any applicable state securities laws or an opinion of counsel acceptable to the
Company that the proposed transaction will be exempt from such registration.”  
  Stock Dividend, Stock Split and Similar Capital Changes In the event of any
change in the outstanding shares of the Common Stock of the Company by reason of
a stock dividend, stock split, combination of shares, recapitalization, merger,
consolidation, transfer of assets, reorganization, conversion or what the
Committee deems in its sole discretion to be similar circumstances, the number
and kind of Units and shares subject to this Agreement shall be appropriately
adjusted in a manner to be determined in the sole discretion of the Committee,
whose decision shall be final, binding and conclusive in the absence of clear
and convincing evidence of bad faith.  Any Units or shares of Common Stock or
other securities received, as a result of the foregoing, by you with respect to
the RSUs shall be subject to the same restrictions as the RSUs, the certificate
or other instruments evidencing such shares of Common Stock or other securities
shall be legended as provided above with respect to the RSUs, and any dividends
received with respect to such Units shall be subject to the same restrictions as
dividend equivalents with respect to the RSUs.     Non-Transferability Unvested
RSUs are not transferable.     No Effect on Employment Nothing herein guarantees
your employment for any specified period of time.  This means that, except as
provided in the Employment Agreement, either you or the Company or any of its
Affiliates may terminate your employment at any time for any reason, with or
without cause, or for no reason.  You recognize that, for instance, you may
terminate your employment or the Company or any of its Affiliates may terminate
your employment prior to the date on which your Units become vested.     No
Effect on Corporate Authority You understand and agree that the existence of
this Agreement will not affect in any way the right or power of the Company or
its shareholders to make or authorize any or all adjustments, recapitalizations,
reorganizations, or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company, or any issuance of
bonds, debentures, preferred or other stocks with preferences ahead of or
convertible into, or otherwise affecting the common shares or the rights
thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise.    



 A-4 

 

 

Arbitration Any dispute or disagreement between you and the Company with respect
to any portion of this Agreement or its validity, construction, meaning,
performance or your rights hereunder shall, unless the Company in its sole
discretion determines otherwise, be settled by arbitration, at a location
designated by the Company, in accordance with the Commercial Arbitration Rules
of the American Arbitration Association or its successor, as amended from time
to time.  However, prior to submission to arbitration you will attempt to
resolve any disputes or disagreements with the Company regarding this Agreement
amicably and informally, in good faith, for a period not to exceed two
weeks.  Thereafter, the disputes or disagreements will be submitted to
arbitration.  At any time prior to a decision from the arbitrator(s) being
rendered, you and the Company may resolve the dispute by settlement.  You and
the Company shall equally share the costs charged by the American Arbitration
Association or its successor, but you and the Company shall otherwise be solely
responsible for your own respective counsel fees and expenses.  The decision of
the arbitrator(s) shall be made in writing, setting forth the award, the reasons
for the decision and award and shall be binding and conclusive on you and the
Company.  Further, neither you nor the Company shall appeal any such
award.  Judgment of a court of competent jurisdiction may be entered upon the
award and may be enforced as such in accordance with the provisions of the
award.     Governing Law The laws of the State of Delaware will govern all
matters relating to this Agreement, without regard to the principles of conflict
of laws.     Notices Any notice you give to the Company must be in writing and
either hand-delivered or mailed to the executive office of the Company.  If
mailed, it should be addressed to the Secretary or General Counsel of the
Company.  Any notice given to you will be addressed to you at your address as
reflected on the personnel records of the Company.  You and the Company may
change the address for notice by like notice to the other.  Notice will be
deemed to have been duly delivered when hand-delivered or, if mailed, on the day
such notice is postmarked.    



 A-5 

 

 

Entire Agreement This Agreement constitutes the entire understanding between the
Company and you with respect to the subject matter hereof and no amendment,
supplement or waiver of this Agreement, in whole or in part, shall be binding
upon the Company unless in writing and signed by the Chairman of the
Compensation Committee or other signatory authorized by the Board or the
Compensation Committee.

 

Please sign the Acknowledgement attached to this Restricted Stock Unit Agreement
and return it to the Company’s Secretary, thereby indicating your understanding
of, and agreement with, its terms and conditions.

 



  ICONIX BRAND GROUP, INC.         By:             Name:  Mark Friedman        
  Title:    Chairman, Compensation Committee





  

 A-6 

 



 

ACKNOWLEDGMENT

 

I hereby acknowledge receipt of a copy of the Plan. I hereby represent that I
have read and understood the terms and conditions of the Plan and of this
Restricted Stock Unit Agreement. I hereby signify my understanding of, and my
agreement with, the terms and conditions of the Plan and of this Restricted
Stock Unit Agreement. I agree to accept as binding, conclusive and final all
decisions or interpretations of the Committee concerning any questions arising
under the Plan with respect to this Restricted Stock Unit Agreement. I accept
this Restricted Stock Unit Agreement in full satisfaction of any previous
written or oral promise made to me by the Company or any of its Affiliates with
respect to RSUs.

 

Date:                             Bob Galvin

 



 A-7 

 





 

EXHIBIT B

  

ICONIX BRAND GROUP, INC.

SIGN-ON INDUCEMENT RESTRICTED STOCK UNIT AGREEMENT

 

To:Bob Galvin

 

Date of Award:October 15, 2018

 

You are hereby awarded (this “Award” or “Agreement”, as the case may be),
effective as of the date hereof, _____________ restricted stock units (“Units”
or “RSUs”, as the case may be), each of which shall represent the right to
receive one share (the “Share”) of common stock, $.001 par value (“Common
Stock”), of Iconix Brand Group, Inc., a Delaware corporation (the “Company”),
subject to the vesting and other restrictions specified below.

 

This Award is made pursuant to Section 4(d)(i) of the Employment Agreement,
dated as of October 15, 2018 (the “Employment Agreement”), between you and the
Company. Defined terms that are not otherwise defined in this Award, are as
defined in the Employment Agreement.

 

During the period commencing on the Date of Award as set forth above and
terminating on October 15, 2019, except as otherwise provided herein, the Units
may not be sold, assigned, transferred, pledged, or otherwise encumbered and are
subject to forfeiture as provided herein.

 

Vesting One-third of the RSUs (i.e., _________ RSUs) are vested as of the Date
of Award.  The remaining two-thirds of the RSUs (i.e., __________ RSUs) shall
vest on October [15], 2019 (the “Time Vesting Date”), subject to your continuous
employment with the Company through the Time Vesting Date.       Notwithstanding
the foregoing, in the event of a termination of your employment with the Company
for any reason (whether initiated by you or by the Company) prior to the Time
Vesting Date, your unvested RSUs as of the Date of Termination shall be
forfeited immediately for no consideration due to you, and your vested RSUs as
of the Date of Termination (and any shares of Common Stock distributed to you in
settlement thereof) shall be returned to the Company and forfeited immediately
for no consideration due to you; provided that in the event of a termination of
you employment by the Company without Cause and unrelated to the Company’s or
your performance, as reasonably determined by the Board, all unvested RSUs shall
vest (and be settled) on the Time Vesting Date.     Payment One-third of the
RSUs that are vested as of the Date of Award shall be distributed to you, or
your successors and assigns, as the case may be, in shares of Common Stock
within 15 days after the Date of Award.  Any other vested portion of the RSUs
shall be distributed to you, or your successors and assigns, as the case may be,
in shares of Common Stock within 15 days after the Time Vesting Date.      



 B-1 

 

 

Dividends With respect to the RSUs, you will have the right to receive dividend
equivalents in shares of Common Stock (or in cash, as determined by the
Compensation Committee in its sole discretion) in respect of any dividend
distributed to holders of Common Stock of record on and after the Date of Award;
provided, that any such dividend equivalents shall be subject to the same
restrictions as the RSUs with regard to which they are issued, including without
limitation, as to vesting and time of distribution.  All such withheld dividends
shall not earn interest, except as otherwise determined by the Compensation
Committee.  You will not receive withheld dividends on any RSUs which are
forfeited and all such dividends shall be forfeited along with the RSUs which
are forfeited.     Tax Withholding The Company shall have the right to withhold
from your compensation an amount sufficient to fulfill its or its Affiliate’s
obligations for any applicable withholding and employment taxes.  Alternatively,
the Company may require you, or you may elect, to pay to the Company the amount
of any taxes which the Company is required to withhold with respect to the
Shares, or, in lieu thereof, to retain or sell without notice a sufficient
number of Shares to cover the amount required to be withheld.  The Company may
withhold from any cash dividends paid with respect to RSUs an amount sufficient
to cover taxes owed, if any, as a result of the dividend payment.  The Company’s
method of satisfying its withholding obligations shall be solely in the
discretion of the Compensation Committee, subject to applicable federal, state,
local and foreign laws.  The Company shall have a lien and security interest in
the Shares and any accumulated dividends to secure your obligations hereunder.  
  Tax Representations You hereby represent and warrant to the Company as
follows:        (a) You have reviewed with your own tax advisors the federal,
state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement.  You are relying solely on such
advisors and not on any statements or representations of the Company or any of
its employees or agents.        (b) You understand that you (and not the
Company) shall be responsible for your own tax liability that may arise as a
result of this investment or the transactions contemplated by this Agreement.  
 



 B-2 

 

 

Securities Law Representations The following two paragraphs shall be applicable
if, on the date of issuance of the Shares, no registration statement and current
prospectus under the Securities Act of 1933, as amended (the “1933 Act”), covers
the issuance by the Company to you of Shares, and shall continue to be
applicable for so long as such registration has not occurred and such current
prospectus is not available:        (a) You hereby agree, warrant and represent
that you will acquire the Shares to be issued hereunder for your own account for
investment purposes only, and not with a view to, or in connection with, any
resale or other distribution of any of the Shares, except as hereafter
permitted.  You further agree that you will not at any time make any offer,
sale, transfer, pledge or other disposition of the Shares to be issued hereunder
without an effective registration statement under the 1933 Act and under any
applicable state securities laws or an opinion of counsel acceptable to the
Company to the effect that the proposed transaction will be exempt from such
registration.  You agree to execute such instruments, representations,
acknowledgments and agreements as the Company may, in its sole discretion, deem
advisable to avoid any violation of federal, state, local or foreign law, rule
or regulation, or any securities exchange rule or listing agreement.       (b)
The certificates for Shares to be issued to you hereunder shall bear the
following legend:       “The shares represented by this certificate have not
been registered under the Securities Act of 1933, as amended, or under
applicable state securities laws.  The shares have been acquired for investment
and may not be offered, sold, transferred, pledged or otherwise disposed of
without an effective registration statement under the Securities Act of 1933, as
amended, and under any applicable state securities laws or an opinion of counsel
acceptable to the Company that the proposed transaction will be exempt from such
registration.”    



 B-3 

 

 

Stock Dividend, Stock Split and Similar Capital Changes In the event of any
change in the outstanding shares of the Common Stock of the Company by reason of
a stock dividend, stock split, combination of shares, recapitalization, merger,
consolidation, transfer of assets, reorganization, conversion or what the
Compensation Committee deems in its sole discretion to be similar circumstances,
the number and kind of Units and shares subject to this Agreement shall be
appropriately adjusted in a manner to be determined in the sole discretion of
the Compensation Committee, whose decision shall be final, binding and
conclusive in the absence of clear and convincing evidence of bad faith.  Any
Units or shares of Common Stock or other securities received, as a result of the
foregoing, by you with respect to the RSUs shall be subject to the same
restrictions as the RSUs, the certificate or other instruments evidencing such
shares of Common Stock or other securities shall be legended as provided above
with respect to the RSUs, and any dividends received with respect to such Units
shall be subject to the same restrictions as dividend equivalents with respect
to the RSUs.     Non-Transferability Unvested RSUs are not transferable.     No
Effect on Employment Nothing herein guarantees your employment for any specified
period of time.  This means that, except as provided in the Employment
Agreement, either you or the Company or any of its Affiliates may terminate your
employment at any time for any reason, with or without cause, or for no
reason.  You recognize that, for instance, you may terminate your employment or
the Company or any of its Affiliates may terminate your employment prior to the
date on which your Units become vested.     No Effect on Corporate Authority You
understand and agree that the existence of this Agreement will not affect in any
way the right or power of the Company or its shareholders to make or authorize
any or all adjustments, recapitalizations, reorganizations, or other changes in
the Company’s capital structure or its business, or any merger or consolidation
of the Company, or any issuance of bonds, debentures, preferred or other stocks
with preferences ahead of or convertible into, or otherwise affecting the common
shares or the rights thereof, or the dissolution or liquidation of the Company,
or any sale or transfer of all or any part of its assets or business, or any
other corporate act or proceeding, whether of a similar character or otherwise.
   



 B-4 

 

 

Arbitration Any dispute or disagreement between you and the Company with respect
to any portion of this Agreement or its validity, construction, meaning,
performance or your rights hereunder shall, unless the Company in its sole
discretion determines otherwise, be settled by arbitration, at a location
designated by the Company, in accordance with the Commercial Arbitration Rules
of the American Arbitration Association or its successor, as amended from time
to time.  However, prior to submission to arbitration you will attempt to
resolve any disputes or disagreements with the Company regarding this Agreement
amicably and informally, in good faith, for a period not to exceed two
weeks.  Thereafter, the disputes or disagreements will be submitted to
arbitration.  At any time prior to a decision from the arbitrator(s) being
rendered, you and the Company may resolve the dispute by settlement.  You and
the Company shall equally share the costs charged by the American Arbitration
Association or its successor, but you and the Company shall otherwise be solely
responsible for your own respective counsel fees and expenses.  The decision of
the arbitrator(s) shall be made in writing, setting forth the award, the reasons
for the decision and award and shall be binding and conclusive on you and the
Company.  Further, neither you nor the Company shall appeal any such
award.  Judgment of a court of competent jurisdiction may be entered upon the
award and may be enforced as such in accordance with the provisions of the
award.     Governing Law The laws of the State of Delaware will govern all
matters relating to this Agreement, without regard to the principles of conflict
of laws.     Notices Any notice you give to the Company must be in writing and
either hand-delivered or mailed to the executive office of the Company.  If
mailed, it should be addressed to the Secretary or General Counsel of the
Company.  Any notice given to you will be addressed to you at your address as
reflected on the personnel records of the Company.  You and the Company may
change the address for notice by like notice to the other.  Notice will be
deemed to have been duly delivered when hand-delivered or, if mailed, on the day
such notice is postmarked.     Entire Agreement This Agreement constitutes the
entire understanding between the Company and you with respect to the subject
matter hereof and no amendment, supplement or waiver of this Agreement, in whole
or in part, shall be binding upon the Company unless in writing and signed by
the Chairman of the Compensation Committee or other signatory authorized by the
Board or the Compensation Committee.    

Conflicting Terms; Interpretation

 

Wherever a conflict may arise between the terms of this Agreement and the terms
of the Employment Agreement, the terms of this Agreement will control.  Any
determination or interpretation by the Compensation Committee or the Board under
or pursuant to this Agreement shall be final and conclusive on all persons and
entities affected hereby (including you and the Company).

 



 B-5 

 

 

Code Section 409A This Agreement and all benefits payable hereunder are intended
to comply with, or be exempt from, Code Section 409A, and the provisions of this
Agreement shall be interpreted in a manner consistent with such
intent.  Notwithstanding anything herein to the contrary, neither the Company
nor any of its affiliates shall have any liability or obligation to you or any
other person or entity in the event that this Agreement does not comply with, or
is not exempt from, Code Section 409A.  Each payment payable hereunder shall be
treated as a separate payment in a series of payments within the meaning of, and
for purposes of, Code Section 409A. A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for any benefits or payment upon or following a termination of
employment unless such termination is also a “separation from service” within
the meaning of Code Section 409A.       Clawback Notwithstanding anything herein
to the contrary, this Award (including the issuance and vesting of the RSUs)
shall be subject to reduction, cancellation, forfeiture or recoupment to the
extent necessary to comply with (i) any clawback, forfeiture, recoupment or
other similar policy adopted by the Company as in effect from time to time and
(ii) applicable legal, regulatory or stock exchange requirements to which the
Company is subject.  

 



 B-6 

 

 

Please sign the Acknowledgement attached to this Sign-On Inducement Restricted
Stock Unit Agreement and return it to the Company’s Secretary, thereby
indicating your understanding of, and agreement with, its terms and conditions.

 

  ICONIX BRAND GROUP, INC.         By:             Name:  Mark Friedman        
  Title:    Chairman, Compensation Committee

 

 B-7 

 

 

ACKNOWLEDGMENT

 

I hereby represent that I have read and understood the terms and conditions of
this Sign-On Inducement Restricted Stock Unit Agreement. I hereby signify my
understanding of, and my agreement with, the terms and conditions of this
Sign-On Inducement Restricted Stock Unit Agreement. I accept this Sign-On
Inducement Restricted Stock Unit Agreement in full satisfaction of any previous
written or oral promise made to me by the Company or any of its Affiliates with
respect to RSUs.

 

Date:                     Bob Galvin

  



 B-8 

 

   

EXHIBIT C

 



ICONIX BRAND GROUP, INC.

SIGN-ON INDUCEMENT AWARD

PERFORMANCE STOCK UNIT AGREEMENT

 

To:Bob Galvin

 

Date of Award:October 15, 2018

 

You are hereby awarded (this “Award” or “Agreement”, as the case may be),
effective as of the date hereof, _______________ performance stock units
(“Units” or “PSUs”, as the case may be), each of which shall represent the right
to receive one share (the “Share”) of common stock, $.001 par value (“Common
Stock”), of Iconix Brand Group, Inc., a Delaware corporation (the “Company”),
subject to certain vesting and other restrictions specified below.

 

This Award is made pursuant to Section 4(d)(ii) of the Employment Agreement,
dated as of October 15, 2018 (the “Employment Agreement”), entered into between
you and the Company. Defined terms that are not otherwise defined in this Award,
are as defined in the Employment Agreement. For the avoidance of doubt, the
terms “Cause” and “Good Reason” as used in this Agreement have the meanings set
forth in the Employment Agreement.

 

During the period commencing on the Date of Award as set forth above and
terminating on the last day of the Performance Period (as defined in Exhibit X
attached hereto (“Exhibit X”)), except as otherwise provided herein, the Units
may not be sold, assigned, transferred, pledged, or otherwise encumbered and are
subject to forfeiture as provided herein.

 

Vesting

  The PSUs shall be performance-based and shall vest at the end of the
Performance Period based on the achievement of the performance goals as
described on Exhibit X, as determined by the Compensation Committee in its sole
discretion, subject to your continued employment with the Company through the
last day of the Performance Period (except as otherwise expressly provided
herein).  

 



 C-1 

 

 

    Upon a Change in Control (as defined in the Employment Agreement), that
occurs prior to the last day of the Performance Period, the unvested PSUs that
are not otherwise forfeited shall be converted to a number of Restricted Stock
Units equal to the number of PSUs that would have vested on the date of the
Change in Control based on the performance goals described in Exhibit X if the
date of the Change in Control had been the last day of the Performance Period,
and such Restricted Stock Units shall vest on the last day of the Performance
Period, subject to your continued employment with the Company until the last day
of the Performance Period (except as otherwise expressly provided below) and
provided you are in continued compliance with the provisions of Section 6 of the
Employment Agreement until the last day of the Performance
Period.  Notwithstanding the foregoing, if a successor to the Company in a
Change in Control does not assume the Company’s obligations under this Agreement
or substitute this Award with an award with substantially similar terms to this
Award, or the Company or a successor thereof does not otherwise continue this
Award, then such Restricted Stock Units shall vest immediately prior to the
Change in Control.                Notwithstanding the foregoing, (i) in the
event of a termination of your employment with the Company by the Company
without Cause (and not due to your death or Disability) or by you with Good
Reason, in either case, on or prior to the last day of the Performance Period,
then, other than under the circumstances set forth in clause (ii) of this
paragraph, you shall remain eligible to vest in the pro rata number of PSUs,
based on the percentage of the Performance Period during which you were employed
by the Company, provided that the applicable performance goals are achieved on
the Date of Termination as if the Date of Termination had been the last day of
the Performance Period, such pro rata number of PSUs to vest at the end of the
Performance Period, provided you are in continued compliance with the provisions
of Section 6 of the Employment Agreement through the last day of the Performance
Period, and (ii) in the event of a termination of your employment with the
Company by the Company without Cause (and not due to your death or Disability)
or by you with Good Reason, in either case, on or prior to the last day of the
Performance Period, which termination occurs within 24 months after a Change in
Control, then the Restricted Stock Units into which the PSUs shall have
converted pursuant to the preceding paragraph and which are otherwise
outstanding and unvested as of immediately prior to the Date of Termination
shall immediately vest on the Date of Termination (provided you are in continued
compliance with the provisions of Section 6 of the Employment Agreement as of
the Date of Termination), and the Shares covered thereby shall be distributed to
you within thirty (30) days after the Date of Termination (or such later date as
may be required by Section 5(f) and/or Section 8 of the Employment Agreement).

 



 C-2 

 

 

    Except as provided in the preceding paragraph, in the event of a termination
of your employment with the Company for any reason or for no reason prior to the
last day of the Performance Period, your then remaining unvested PSUs granted
hereunder shall be forfeited immediately upon the Date of Termination for no
consideration due to you and shall be of no further force or effect.  For the
avoidance of doubt, any PSUs granted hereunder that remain unvested as of the
last day of the Performance Period (because the applicable performance goals
have not been achieved, or otherwise) shall be forfeited immediately upon such
date for no consideration due to you and shall be of no further force or effect.
      Payment   Other than as provided in the immediately preceding Section on
“Vesting” as to conditions and timing of distribution of Common Stock with
respect to PSUs vesting as a result of a termination of your employment, any
vested portion of the PSUs shall be distributed to you in shares of Common Stock
as promptly as practicable following the end of the Performance Period, but in
all events on or prior to March 15 of the calendar year immediately following
the calendar year in which the Performance Period ends, based upon a
determination that the Company achieved the performance goals for the
Performance Period.       Dividends   With respect to the PSUs, you will have
the right to receive dividend equivalents in shares of Common Stock (or in cash,
as determined by the Compensation Committee in its sole discretion) in respect
of any dividend distributed to holders of Common Stock of record on and after
the Date of Award; provided, that any such dividend equivalents shall be subject
to the same restrictions as the PSUs with regard to which they are issued,
including without limitation, as to vesting (including accelerated vesting) and
time of distribution.  All such withheld dividends shall not earn interest,
except as otherwise determined by the Compensation Committee in its sole
discretion.  You will not receive withheld dividends on any PSUs which are
forfeited and all such dividends shall be forfeited along with the PSUs which
are forfeited.

 



 C-3 

 

 

Tax Withholding   The Company shall have the right to withhold from your
compensation an amount sufficient to fulfill its or its Affiliate’s obligations
for any applicable withholding and employment taxes.  Alternatively, the Company
may require you, or you may elect, to pay to the Company the amount of any taxes
which the Company is required to withhold with respect to the Shares, or, in
lieu thereof, to retain or sell without notice a sufficient number of Shares to
cover the amount required to be withheld.  The Company may withhold from any
cash dividends paid with respect to PSUs an amount sufficient to cover taxes
owed, if any, as a result of the dividend payment.  The Company’s method of
satisfying its withholding obligations shall be solely in the discretion of the
Compensation Committee, subject to applicable federal, state, local and foreign
laws.  The Company shall have a lien and security interest in the Shares and any
accumulated dividends to secure your obligations hereunder.       Tax
Representations   You hereby represent and warrant to the Company as follows:  
         (a) You have reviewed with your own tax advisors the federal, state,
local and foreign tax consequences of this investment and the transactions
contemplated by this Agreement.  You are relying solely on such advisors and not
on any statements or representations of the Company or any of its employees or
agents.

 



 C-4 

 

 

     (b) You understand that you (and not the Company) shall be responsible for
your own tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement.       Securities Law
Representations   The following two paragraphs shall be applicable if, on the
date of issuance of the Shares, no registration statement and current prospectus
under the Securities Act of 1933, as amended (the “1933 Act”), covers the
issuance by the Company to you of Shares, and shall continue to be applicable
for so long as such registration has not occurred and such current prospectus is
not available:            (a) You hereby agree, warrant and represent that you
will acquire the Shares to be issued hereunder for your own account for
investment purposes only, and not with a view to, or in connection with, any
resale or other distribution of any of the Shares, except as hereafter
permitted.  You further agree that you will not at any time make any offer,
sale, transfer, pledge or other disposition of the Shares to be issued hereunder
without an effective registration statement under the 1933 Act, and under any
applicable state securities laws or an opinion of counsel acceptable to the
Company to the effect that the proposed transaction will be exempt from such
registration.  You agree to execute such instruments, representations,
acknowledgments and agreements as the Company may, in its sole discretion, deem
advisable to avoid any violation of federal, state, local or foreign law, rule
or regulation, or any securities exchange rule or listing agreement.          
 (b) The certificates for Shares to be issued to you hereunder shall bear the
following legend:           “The shares represented by this certificate have not
been registered under the Securities Act of 1933, as amended, or under
applicable state securities laws.  The shares have been acquired for investment
and may not be offered, sold, transferred, pledged or otherwise disposed of
without an effective registration statement under the Securities Act of 1933, as
amended, and under any applicable state securities laws or an opinion of counsel
acceptable to the Company that the proposed transaction will be exempt from such
registration.”       Stock Dividend, Stock Split and Similar Capital Changes    
In the event of any change in the outstanding shares of the Common Stock of the
Company by reason of a stock dividend, stock split, combination of shares,
recapitalization, merger, consolidation, transfer of assets, reorganization,
conversion or what the Compensation Committee deems in its sole discretion to be
similar circumstances, the number and/or kind of Units and Shares subject to
this Agreement, and/or the applicable performance goals, shall be appropriately
adjusted in a manner to be determined in the sole discretion of the Compensation
Committee, whose decision shall be final, binding and conclusive in the absence
of clear and convincing evidence of bad faith.  Any Units or shares of Common
Stock or other securities received, as a result of the foregoing, by you with
respect to the PSUs shall be subject to the same restrictions as the PSUs, the
certificate or other instruments evidencing such shares of Common Stock or other
securities shall be legended as provided above with respect to the PSUs, and any
cash dividends received with respect to such Units shall be subject to the same
restrictions as dividend equivalents with respect to the PSUs.      
Non-Transferability   Unvested PSUs are not transferable.

 



 C-5 

 

 

No Effect on Employment   Nothing herein guarantees your employment for any
specified period of time.  This means that, except as provided in the Employment
Agreement, either you or the Company or any of its Affiliates may terminate your
employment at any time for any reason, with or without cause, or for no
reason.  You recognize that, for instance, you may terminate your employment or
the Company or any of its Affiliates may terminate your employment prior to the
date on which your Units become vested.       No Effect on Corporate Authority  
You understand and agree that the existence of this Agreement will not affect in
any way the right or power of the Company or its shareholders to make or
authorize any or all adjustments, recapitalizations, reorganizations, or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issuance of bonds, debentures, preferred or
other stocks with preferences ahead of or convertible into, or otherwise
affecting the common shares or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.       Arbitration   Any dispute or disagreement
between you and the Company with respect to any portion of this Agreement or its
validity, construction, meaning, performance or your rights hereunder shall be
settled by arbitration, at a location designated by the Company, in accordance
with the Commercial Arbitration Rules of the American Arbitration Association or
its successor, as amended from time to time.  However, prior to submission to
arbitration you will attempt to resolve any disputes or disagreements with the
Company regarding this Agreement amicably and informally, in good faith, for a
period not to exceed two weeks.  Thereafter, the disputes or disagreements will
be submitted to arbitration.  At any time prior to a decision from the
arbitrator(s) being rendered, you and the Company may resolve the dispute by
settlement.  You and the Company shall equally share the costs charged by the
American Arbitration Association or its successor, but you and the Company shall
otherwise be solely responsible for your own respective counsel fees and
expenses.  The decision of the arbitrator(s) shall be made in writing, setting
forth the award, the reasons for the decision and award and shall be binding and
conclusive on you and the Company.  Further, neither you nor the Company shall
appeal any such award.  Judgment of a court of competent jurisdiction may be
entered upon the award and may be enforced as such in accordance with the
provisions of the award.

 



 C-6 

 

 



Governing Law   The laws of the State of Delaware will govern all matters
relating to this Agreement, without regard to the principles of conflict of
laws.       Notices   Any notice you give to the Company must be in writing and
either hand-delivered or mailed to the executive office of the Company.  If
mailed, it should be addressed to the Secretary or General Counsel of the
Company.  Any notice given to you will be addressed to you at your address as
reflected on the personnel records of the Company.  You and the Company may
change the address for notice by like notice to the other.  Notice will be
deemed to have been duly delivered when hand-delivered or, if mailed, on the day
such notice is postmarked.        Entire Agreement   This Agreement (including
all exhibits and annexes hereto) constitutes the entire understanding between
the Company and you with respect to the subject matter hereof and no amendment,
supplement or waiver of this Agreement, in whole or in part, shall be binding
upon the Company unless in writing and signed by the Chairman of the
Compensation Committee or other signatory authorized by the Board or the
Compensation Committee.       Conflicting Terms;
Interpretation   Wherever a conflict may arise between the terms of this
Agreement and the terms of the Employment Agreement, the terms of this Agreement
will control. Any determination or interpretation by the Compensation Committee
or the Board under or pursuant to this Agreement (including, without limitation,
determination of whether and to what extent the applicable performance goals
have been achieved) shall be final and conclusive on all persons and entities
affected hereby (including you and the Company).       Code Section 409A   This
Agreement and all benefits payable hereunder are intended to comply with, or be
exempt from, Code Section 409A, and the provisions of this Agreement shall be
interpreted in a manner consistent with such intent. Notwithstanding anything
herein to the contrary, neither the Company nor any of its affiliates shall have
any liability or obligation to you or any other person or entity in the event
that this Agreement does not comply with, or is not exempt from, Code Section
409A. Each payment payable hereunder shall be treated as a separate payment in a
series of payments within the meaning of, and for purposes of, Code Section
409A. A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for any benefits or
payment upon or following a termination of employment unless such termination is
also a “separation from service” within the meaning of Code Section 409A.

 



 C-7 

 

 

Clawback   Notwithstanding anything herein to the contrary, this Award
(including the issuance and vesting of the PSUs) shall be subject to reduction,
cancellation, forfeiture or recoupment to the extent necessary to comply with
(i) any clawback, forfeiture, recoupment or other similar policy adopted by the
Company as in effect from time to time and (ii) applicable legal, regulatory or
stock exchange requirements to which the Company is subject.

 

Please sign the Acknowledgement attached to this Sign-On Inducement Award
Performance Stock Unit Agreement and return it to the Company’s Secretary,
thereby indicating your understanding of, and agreement with, its terms and
conditions.

 

  ICONIX BRAND GROUP, INC.       By:       Name: Mark Friedman           Title:
  Chairman, Compensation Committee

 



 C-8 

 

 

ACKNOWLEDGMENT

 

I hereby represent that I have read and understood the terms and conditions of
this Sign-On Inducement Award Performance Stock Unit Agreement. I hereby signify
my understanding of, and my agreement with, the terms and conditions of this
Sign-On Inducement Award Performance Stock Unit Agreement. I accept this Sign-On
Inducement Award Performance Stock Unit Agreement in full satisfaction of any
previous written or oral promise made to me by the Company or any of its
Affiliates with respect to Sign-On Inducement Award PSUs.

 



Date: _________________________  

 

 

    ____________________________________________     Bob Galvin

 



 C-9 

 

 

EXHIBIT X

 

PSU Performance Goals for Sign-On Inducement Award

 

Performance Goals.

 

The performance goals for the Performance Period (as defined below) shall be
based on the Company’s relative Total Shareholder Return (“TSR”) percentile for
the Performance Period.

 

Unvested PSUs shall be earned if the Company ranks in the following TSR
percentiles for the Performance Period:

 

Iconix Percentile Rank
Relative to Comparative
Group  Percentage of PSU Shares
Earned        75% or higher   100% 50%   50% 35%   25% Under 35%   0%

 

There shall be interpolation on a straight-line basis (i.e., linearly
interpolated) between 35% and 50% and between 50% and 75% achievement.

 

The number of PSUs earned during the Performance Period shall vest at the end of
the Performance Period.

 

PSUs that are not earned on or before Octobeer [15], 2021 shall automatically be
forfeited.

 

Fractional Shares. Any fractional PSUs shall be eliminated.

 

Definitions.

 

“Beginning Price” means, with respect to the Company and any other Comparative
Group member, the average of the closing market prices of such company’s common
stock on the principal exchange on which such stock is traded for the twenty
(20) consecutive trading days ending with the last trading day before the
beginning of the Performance Period. For the purpose of determining Beginning
Price, the value of dividends and other distributions shall be determined by
treating them as reinvested in additional shares of stock at the closing market
price on the ex-dividend date.

 



 X-1 

 

 

“Comparative Group” means the Company and each other company included on Annex A
attached hereto, provided that, except as provided below, the common stock (or
similar equity security) of such company is continually listed or traded on a
national securities exchange from the first day of the Performance Period
through the last trading day of the Performance Period. In the event a member of
the Comparative Group files for bankruptcy or liquidates due to an insolvency or
is delisted due to failure to meet the national securities exchange’s minimum
market capitalization requirement, such company shall continue to be treated as
a Comparative Group member, and such company’s Ending Price will be treated as
$0 if the common stock (or similar equity security) of such company is no longer
listed or traded on a national securities exchange on the last trading day of
the Performance Period (and if multiple members of the Comparative Group file
for bankruptcy or liquidate due to an insolvency or are delisted, such members
shall be ranked in order of when such bankruptcy or liquidation occurs, with
earlier bankruptcies/liquidations/delistings ranking lower than later
bankruptcies/liquidations/ delistings). In the event of a formation of a new
parent company by a Comparative Group member, substantially all of the assets
and liabilities of which consist immediately after the transaction of the equity
interests in the original Comparative Group member or the assets and liabilities
of such Comparative Group member immediately prior to the transaction, such new
parent company shall be substituted for the Comparative Group member to the
extent (and for such period of time) as its common stock (or similar equity
securities) are listed or traded on a national securities exchange but the
common stock (or similar equity securities) of the original Comparative Group
member are not. In the event of a merger or other business combination of two
Comparative Group members (including, without limitation, the acquisition of one
Comparative Group member, or all or substantially all of its assets, by another
Comparative Group member), the surviving, resulting or successor entity, as the
case may be, shall continue to be treated as a member of the Comparative Group,
provided that the common stock (or similar equity security) of such entity is
listed or traded on a national securities exchange through the last trading day
of the Performance Period. With respect to the preceding two sentences, the
applicable stock prices shall be equitably and proportionately adjusted to the
extent (if any) necessary to preserve the intended incentives of the awards and
mitigate the impact of the transaction.

 

“Ending Price” means, with respect to the Company and any other Comparative
Group member, the average of the closing market prices of such company’s common
stock on the principal exchange on which such stock is traded for the twenty
(20) consecutive trading days ending on the last trading day of the Performance
Period. For the purpose of determining Ending Price, the value of dividends and
other distributions shall be determined by treating them as reinvested in
additional shares of stock at the closing market price on the ex-dividend date.

 

“Performance Period” means the period from the date of this Agreement through
October [15], 2021.

 

“Total Shareholder Return” or “TSR” shall be determined with respect to the
Company and any other Comparative Group member by dividing: (a) the sum of (i)
the difference obtained by subtracting the applicable Beginning Price from the
applicable Ending Price plus (ii) all dividends and other distributions on the
respective shares with an ex-dividend date that falls during the Performance
Period by (b) the applicable Beginning Price. Any non-cash distributions shall
be valued at fair market value. For the purpose of determining TSR, the value of
dividends and other distributions shall be determined by treating them as
reinvested in additional shares of stock at the closing market price on the date
of distribution.

 



 X-2 

 

 

“TSR Percentile Rank” means the percentile ranking of the Company’s TSR among
the TSRs for the Comparative Group members for the Performance Period. TSR
Percentile Rank is determined by ordering the Comparative Group members (plus
the Company if the Company is not one of the Comparative Group members) from
highest to lowest based on TSR for the relevant Performance Period and counting
down from the company with the highest TSR (ranked first) to the Company’s
position on the list. If two companies are ranked equally, the ranking of the
next company shall account for the tie, so that if one company is ranked first,
and two companies are tied for second, the next company is ranked fourth. In
determining the Company’s TSR Percentile Rank for the Performance Period, in the
event that the Company’s TSR for the Performance Period is equal to the TSR(s)
of one or more other Comparative Group members for that same period, the
Company’s TSR Percentile Rank ranking will be determined by ranking the
Company’s TSR for that period as being greater than such other Comparative Group
members. After this ranking, the TSR Percentile Rank will be calculated using
the following formula, rounded to the nearest whole percentile by application of
regular rounding:

 

[tv504998_ex-cimg1.jpg]

 

“N” represents the number of Comparative Group members for the Performance
Period (plus the Company if the Company is not one of the Comparative Group).

 

“R” represents the Company’s ranking among the Comparative Group members (plus
the Company if the Company is not one of the Comparative Group members).

 



 X-3 

 

 

ANNEX A

 

Comparative Group

 

Cherokee Inc. Perry Ellis Inc. Choice Hotels Sequential Brands Inc. Fossil Inc
Steve Madden Vince Holding Vera Bradley, Inc. G-III Apparel Group Ltd.
Francesca’s Holdings Corp. Oxford Industries, Inc. Movado Group, Inc.

 



 A-1 

 

 

EXHIBIT D

 

FORM OF GENERAL RELEASE AND WAIVER

  

THIS GENERAL RELEASE AND WAIVER (this “Release”) is entered into as of
_____________, 20__, by Bob Galvin (the “Executive”) in favor of Iconix Brand
Group, Inc. (the “Company”). Capitalized terms appearing, but not defined, in
this Release shall have the meaning ascribed to such terms in the Employment
Agreement entered into between the Company and the Executive as of October 15,
2018 (the “Employment Agreement”).

 

1.           Confirmation of Termination. The Executive’s employment with the
Company is terminated as of ______________, 20__ (the “Termination Date”). The
Executive acknowledges that the Termination Date is the termination date of his
employment for purposes of participation in and coverage under all benefit plans
and programs sponsored by or through the Company, except as otherwise provided
under the Employment Agreement or such other written agreement between the
Executive and the Company. The Executive acknowledges and agrees that the
Company shall not have any obligation to rehire the Executive, nor shall the
Company have any obligation to consider him for employment, after the
Termination Date. The Executive agrees that he will not seek employment with the
Company at any time in the future.

 

2.           Resignation. Effective as of the Termination Date, the Executive
hereby resigns from his position as an officer and, if applicable, director of
the Company and any of its affiliates and from all other positions held with the
Company or any of its affiliates or with any other entities at the direction or
request of the Company or any of its affiliates. The Executive agrees to
promptly execute and deliver such documents as the Company shall reasonably
request to evidence such resignations. In addition, the Executive hereby agrees
and acknowledges that the Termination Date shall be the date of his termination
from all other offices, positions, trusteeships, committee memberships and
fiduciary capacities held with, or on behalf of, the Company or any of its
affiliates.

 

3.           Termination Benefits. Provided that (i) the Executive executes this
Release and does not revoke it within the time specified in Section 10 below and
(ii) the Executive does not breach any provision of the Employment Agreement or
of this Release, then, subject to Section 9 below, the Executive will be
entitled to the [payments and benefits (subject to taxes and all applicable
withholding requirements) set forth under Section [5(d)(ii)] [5(d)(iii)] of the
Employment Agreement, and] [the distribution with respect to the equity awards
set forth under Section [5(d)(ii)] [5(d)(iii)] of the Employment Agreement] (the
“Termination Benefits”). Notwithstanding anything herein to the contrary, the
Amounts and Benefits shall not be conditioned on the Executive’s execution of
this Release. The Executive acknowledges and agrees that the Termination
Benefits exceed any payment, benefit, or other thing of value to which the
Executive might otherwise be entitled under any policy, plan or procedure of the
Company and/or any agreement between the Executive and the Company.

 



 D-1 

 

 

4.           General Release and Waiver. In consideration of the Termination
Benefits, and for other good and valuable consideration, receipt of which is
hereby acknowledged, the Executive for himself and for his heirs, executors,
administrators, trustees, legal representatives and assigns (collectively, the
“Releasors”), hereby releases, remises, and acquits the Company and its
affiliates and all of their respective past, present and future parent entities,
subsidiaries, divisions, affiliates and related business entities, any of their
successors and assigns, assets, employee benefit plans or funds, and any of
their respective past and/or present directors, officers, fiduciaries, agents,
trustees, administrators, managers, supervisors, shareholders, investors,
employees, legal representatives, agents, counsel and assigns, whether acting on
behalf of the Company or its affiliates or, in their individual capacities
(collectively, the “Releasees” and each a “Releasee”) from any and all claims,
known or unknown, suspected or unsuspected, accrued or unaccrued, contingent or
non-contingent, and whether or not concealed or hidden, which the Releasors have
or may have against any Releasee arising on or prior to the date of this Release
and any and all liability which any such Releasee may have to any Releasor(s),
whether denominated claims, demands, causes of action, obligations, damages or
liabilities arising from any and all bases, however denominated (collectively,
“Claims”), including but not limited to (a) any Claim under the Age
Discrimination in Employment Act of 1967 (“ADEA”), the Americans with
Disabilities Act of 1990, the Family and Medical Leave Act of 1993, the Civil
Rights Act of 1964, the Civil Rights Act of 1991, Section 1981 of the Civil
Rights Act of 1866, the Equal Pay Act, the Immigration Reform and Control Act of
1986, the Employee Retirement Income Security Act of 1974, (excluding claims for
accrued, vested benefits under any employee benefit or pension plan of the
Company (other than any severance plan), subject to the terms and conditions of
such plan and applicable law), the Sarbanes-Oxley Act of 2002, all as amended;
(b) any Claim under the New York State Human Rights Law, New York City Human
Rights Law, New York Equal Pay Law and N.Y. Lab. Law, Sections 201-c (adoptive
parent leave) and 740 (whistle blower statute), all as amended; (c) any Claim
under any other Federal, state, or local law and any workers’ compensation or
disability claims under any such laws; and (d) any claim for attorneys’ fees,
costs, disbursements and/or the like. This Release includes, without limitation,
any and all Claims arising from or relating to (i) the Employment Agreement,
(ii) the Executive’s employment relationship with Company or his service
relationship with the Company or any of its affiliates as an officer or director
or in any other capacity, or the termination of any of the foregoing
relationships, (iii) the terms and conditions (including all wages, benefits and
other compensation) of the Executive’s employment with or his service as an
officer, director, member, manager or otherwise of the Company or any of its
affiliates, (iv) the Executive’s investment in the Company or any of its
affiliates, (v) severance pay, bonus, sick leave, holiday pay, vacation pay,
life insurance, health or medical insurance or any other fringe benefit or
disability, and (vi) all common law Claims, including, but not limited to,
Claims for breach of contract, defamation, interference with
contractual/prospective contractual relations, invasion of privacy, promissory
estoppel, negligence, breach of the covenant of good faith and fair dealing,
fraud, infliction of emotional distress, wrongful discharge, punitive damages,
and any other common law Claims under the laws of any jurisdiction.
Notwithstanding the foregoing, this Release shall not apply to any Claims (i) in
respect of any obligation of the Company to provide the Executive with the
Amounts and Benefits and the Termination Benefits; (ii) relating to the
Executive’s express rights to indemnification from the Company or coverage under
any applicable directors’ and officers’ liability insurance policy, including,
without limitation, the Executive’s express rights under Section 7 of the
Employment Agreement; or (iii) that cannot be released as a matter of law. The
Executive further agrees that the Executive will not file or permit to be filed
on the Executive’s behalf (or join, or accept any relief in) any lawsuit against
any of the Releasees pleading or asserting any Claims released hereunder. If the
Executive breaches this promise, and the action is found to be barred in whole
or in part by this Release, the Executive agrees to pay the reasonable
attorneys’ fees and costs, or the proportions thereof, incurred by the
applicable Releasee in defending against those Claims that are found to be
barred by this Release, and the Company’s obligation to provide the Termination
Benefits shall immediately cease and any portion of the Termination Benefits
previously paid or provided shall be immediately repayable; provided, however,
that in all cases, this Release shall continue to be fully effective and
enforceable. Notwithstanding the preceding sentence or any other provision of
this Release, nothing in this Release precludes the Executive from challenging
the validity of the release above under the requirements of the ADEA, and the
Executive shall not be responsible for reimbursing the attorneys’ fees and costs
of the Releasees in connection with such a challenge to the validity of the
release, nor shall the payment of the Termination Benefits cease or be repayable
in the event of such a challenge. However, the Executive acknowledges that this
Release applies to all Claims the Executive has under the ADEA, and that, unless
this Release is held to be invalid, all of the Executive’s Claims under the ADEA
shall be extinguished by his signing of this Release. In addition, nothing in
this Release shall preclude or prevent the Executive from filing a charge with,
participating in an investigation by or proceeding before, communicating with,
or providing truthful information to any governmental agency, entity or
self-regulatory organization, including, but not limited to, the United States
Equal Employment Opportunity Commission, the Department of Justice, the
Securities and Exchange Commission, Congress, or any agency Inspector General or
other government agency (individually, a “Governmental Agency,” and
collectively, the “Governmental Agencies”), but the Executive acknowledges and
agrees that the Executive shall not seek or accept any relief obtained on his
behalf in any proceeding by any Governmental Agency, private party, class, or
otherwise with respect to any Claims covered by the general release above
(except that this Release does not limit the Executive’s right to receive a
bounty or reward or award for information provided to any Governmental Agency).
Furthermore, if any Claim is not subject to release, to the extent permitted by
applicable law, the Executive waives any right or ability to be a class or
collective action representative or to otherwise participate in any putative or
certified class, collective or multi-party action or proceeding based on such a
Claim in which any of the Releasees is a party. Nothing in this Release or
otherwise shall prohibit the Executive from reporting possible violations of
federal law or regulation to any Governmental Agency, or making other
disclosures that are protected under the whistleblower provisions of any
applicable law or regulation (it being understood that Executive does not need
the prior authorization of Company to make any such reports or disclosures or to
notify Company that Executive has made such reports or disclosures).

 



 D-2 

 

 

5.           Continuing Covenants. The Executive acknowledges and agrees that he
remains subject to the provisions of Section 6 of the Employment Agreement which
shall remain in full force and effect for the periods set forth therein. The
Company acknowledges and agrees that the Company remains subject to the
provisions of Section 7 of the Employment Agreement, which shall remain in full
force and effect according to the terms set forth therein.

 

6.           No Admission; No Claims; No Knowledge of Illegal Action. This
Release does not constitute an admission of liability or wrongdoing of any kind
by Executive, the Company or any other Releasee. This Release is not intended,
and shall not be construed, as an admission that the Executive or any Releasee
has violated any federal, state or local law (statutory or decisional),
ordinance or regulation, breached any contract or committed any wrong whatsoever
against any Releasor. The Executive confirms that no claim, charge or complaint
against the Company or any other Releasee brought by him (or on his behalf)
exists before any federal, state, or local court or administrative agency. The
Executive represents and warrants that he has no knowledge of any improper or
illegal actions or omissions by the Company that he has not disclosed to the
Company, nor does he know of any basis, that he has not disclosed to the
Company, on which any third party or governmental entity could reasonably assert
such a Claim. This expressly includes any and all conduct that potentially could
give rise to Claims under the Sarbanes-Oxley Act of 2002.

 



 D-3 

 

 

7.           Heirs and Assigns. The terms of this Release shall be binding upon
and inure to the benefit of the parties named herein and their respective
successors and permitted assigns.

 

8.           Miscellaneous. This Release will be construed and enforced in
accordance with the laws of the State of New York without regard to the
principles of conflicts of law. If any provision of this Release is held by a
court of competent jurisdiction to be illegal, void or unenforceable, such
provision shall have no effect; however, the remaining provisions will be
enforced to the maximum extent possible. The parties acknowledge and agree that,
except as otherwise set forth herein, this Release constitutes the complete
understanding between the parties with regard to the matters set forth herein
and, except as otherwise set forth herein, supersede any and all agreements,
understandings, and discussions, whether written or oral, between the parties.
No other promises or agreements are binding unless in writing and signed by each
of the parties after the Release Effective Date (as defined below). Should any
provision of this Release require interpretation or construction, it is agreed
by the parties that the entity interpreting or constructing this Release shall
not apply a presumption against one party by reason of the rule of construction
that a document is to be construed more strictly against the party who prepared
the document.

 

9.           Knowing and Voluntary Waiver. The Executive acknowledges that he:
(a) has carefully read this Release in its entirety; (b) has had an opportunity
to consider it for at least [twenty-one (21) or forty-five (45) days, whichever
is applicable under applicable law] and any changes made to this Release,
whether material or immaterial, do not restart such consideration period; (c) is
hereby advised by the Company in writing to consult with an attorney of his
choosing in connection with this Release; (d) fully understands the significance
of all of the terms and conditions of this Release and has discussed them with
his own legal counsel, or had a reasonable opportunity to do so; (e) has had
answered to his satisfaction any questions he has asked with regard to the
meaning and significance of any of the provisions of this Release and has not
relied on any statements or explanations made by any Releasee or their counsel;
(f) understands that he has seven (7) days in which to revoke this Release (as
described in Section 10) after signing it and (g) is signing this Release
voluntarily and of his own free will and agrees to abide by all the terms and
conditions contained herein.

 



 D-4 

 

 

10.         Effective Time of Release. The Executive may accept this Release by
signing it and returning it to Iconix Brand Group, Inc., 1450 Broadway, 4th
Floor, New York, New York, Attention: [·] within [twenty-one (21)] [forty-five
(45)] days of his receipt of the same. After executing this Release, the
Executive will have seven (7) days (the “Revocation Period”) to revoke this
Release by indicating his desire to do so in writing delivered to [·] at the
address above (or by fax at [·]) by no later than 5:00 p.m. EST on the seventh
(7th) day after the date he signs this Release. The effective date of this
Release shall be the eight (8th) day after the Executive signs this Release (the
“Release Effective Date”). If the last day of the Revocation Period falls on a
Saturday, Sunday or holiday, the last day of the Revocation Period will be
deemed to be the next business day. If the Executive does not execute this
Release or exercises his right to revoke hereunder, he shall forfeit his right
to receive any of the Termination Benefits, and to the extent such Termination
Benefits have already been provided, the Executive agrees that he will
immediately reimburse the Company for the amounts of such payment.

 

[Signature page follows]

 



 D-5 

 

 

IN WITNESS WHEREOF, the Company and the Executive have duly executed this
Release as of the date first set forth above.

 

  EXECUTIVE:           Name:  Bob Galvin       ICONIX BRAND GROUP, INC.        
  Name:   Title:

 



 D-6 

 